
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 170816769-7769-01]
        RIN 0648-XF633
        Fisheries of the Exclusive Economic Zone Off Alaska; Gulf of Alaska; 2018 and 2019 Harvest Specifications for Groundfish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes 2018 and 2019 harvest specifications, apportionments, and Pacific halibut prohibited species catch limits for the groundfish fishery of the Gulf of Alaska (GOA). This action is necessary to establish harvest limits for groundfish during the 2018 and 2019 fishing years and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Gulf of Alaska. The intended effect of this action is to conserve and manage the groundfish resources in the GOA in accordance with the Magnuson-Stevens Fishery Conservation and Management Act.
        
        
          DATES:
          Comments must be received by January 8, 2018.
        
        
          ADDRESSES:
          Submit comments on this document, identified by NOAA-NMFS-2017-0107, by either of the following methods:
          • Federal e-Rulemaking Portal: Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2017-0107, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          
          • Mail: Submit written comments to Glenn Merrill, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region NMFS, Attn: Ellen Sebastian. Mail comments to P.O. Box 21668, Juneau, AK 99802-1668.
          
            Instructions: NMFS may not consider comments if they are sent by any other method, to any other address or individual, or received after the comment period ends. All comments received are a part of the public record, and NMFS will post the comments for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address), confidential business information, or otherwise sensitive information submitted voluntarily by the sender is publicly accessible. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous).

          Electronic copies of the Alaska Groundfish Harvest Specifications Final Environmental Impact Statement (Final EIS), Record of Decision (ROD) for the Final EIS, Supplementary Information Report (SIR) to the Final EIS, and the Initial Regulatory Flexibility Analysis (IRFA) prepared for this action may be obtained from http://www.regulations.gov or from the Alaska Region Web site at https://alaskafisheries.noaa.gov. The final 2016 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the GOA, dated November 2016, is available from the North Pacific Fishery Management Council (Council) at 605 West 4th Avenue, Suite 306, Anchorage, AK 99501, phone 907-271-2809, or from the Council's Web site at http://www.npfmc.org. The draft 2017 SAFE report for the GOA will be available from the same source.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Obren Davis, 907-586-7228.
        
      
      
        SUPPLEMENTARY INFORMATION:

        NMFS manages the GOA groundfish fisheries in the exclusive economic zone (EEZ) of the GOA under the Fishery Management Plan for Groundfish of the Gulf of Alaska (FMP). The Council prepared the FMP under the authority of the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act), 16 U.S.C. 1801, et seq. Regulations governing U.S. fisheries and implementing the FMP appear at 50 CFR parts 600, 679, and 680.
        The FMP and its implementing regulations require NMFS, after consultation with the Council, to specify the total allowable catch (TAC) for each target species, the sum of which must be within the optimum yield (OY) range of 116,000 to 800,000 metric tons (mt) (§ 679.20(a)(1)(i)(B)). Section 679.20(c)(1) further requires NMFS to publish and solicit public comment on proposed annual TACs and apportionments thereof, Pacific halibut prohibited species catch (PSC) limits, and seasonal allowances of pollock and Pacific cod. The proposed harvest specifications in Tables 1 through 19 of this document satisfy these requirements. For 2018 and 2019, the sum of the proposed TAC amounts is 465,832 mt.

        Under § 679.20(c)(3), NMFS will publish the final 2018 and 2019 harvest specifications after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2017 meeting, (3) considering information presented in the 2017 SIR that assesses the need to prepare a Supplemental EIS (see ADDRESSES), and (4) considering information presented in the final 2017 SAFE report prepared for the 2018 and 2019 groundfish fisheries.
        Other Actions Potentially Affecting the 2018 and 2019 Harvest Specifications
        Amendment 106: Reclassify Squid as an Ecosystem Species
        In June 2017, the Council recommended for Secretarial review Amendment 106 to the FMP. Amendment 106 would reclassify squid in the FMP as an “Ecosystem Component Species” which is a category of non-target species that are not in need of conservation and management. Currently, NMFS annually sets an Overfishing Level (OFL), Acceptable Biological Catch (ABC), and TAC for squid in the GOA groundfish harvest specifications. Under Amendment 106, OFL, ABC, and TAC specifications would no longer be required. Proposed regulations to implement Amendment 106 would prohibit directed fishing for squid, require recordkeeping and reporting to monitor and report catch of squid species annually, and establish a squid maximum retainable amount when directed fishing for groundfish species at 20 percent to discourage retention, while allowing flexibility to prosecute groundfish fisheries. Further details will be available on publication of the proposed rule for Amendment 106. If Amendment 106 and its implementing regulations are approved by the Secretary of Commerce, this action is anticipated to be effective in 2019. Until Amendment 106 is effective, NMFS will continue to publish OFLs, ABCs, and TACs for squid in the GOA groundfish harvest specifications.
        Proposed ABC and TAC Specifications

        In October 2017, the Council, its Scientific and Statistical Committee (SSC), and its Advisory Panel (AP) reviewed the most recent biological and harvest information about the condition of groundfish stocks in the GOA. This information was compiled by the GOA Groundfish Plan Team (Plan Team) and presented in the final 2016 SAFE report for the GOA groundfish fisheries, dated November 2016 (see ADDRESSES). The SAFE report contains a review of the latest scientific analyses and estimates of each species' biomass and other biological parameters, as well as summaries of the available information on the GOA ecosystem and the economic condition of the groundfish fisheries off Alaska. From these data and analyses, the Plan Team estimates—and the SSC sets—an OFL and ABC for each species or species group. The amounts proposed for the 2018 and 2019 OFLs and ABCs are based on the 2016 SAFE report. The AP and Council recommended that the proposed 2018 and 2019 TACs be set equal to proposed ABCs for all species and species groups, with the exception of the species categories further discussed below. The proposed OFLs, ABCs, and TACs could be changed in the final harvest specifications depending on the most recent scientific information contained in the final 2017 SAFE report. The draft stock assessments that will comprise, in part, the 2017 SAFE report are available at http://legistar2.granicus.com/npfmc/meetings/2017/9/962_A_Groundfish_Plan_Team_17-09-12_Meeting_Agenda.pdf.
        
        The Council recommends and NMFS proposes a reduction in the Pacific cod OFL, ABC, and TAC levels as compared to those levels implemented for Pacific cod in the 2017 and 2018 final GOA groundfish harvest specifications. The Council concurred with its SSC's recommendation to reduce the Pacific cod OFL and ABC, as well as its AP's recommendation for a corresponding reduction in the Pacific cod TAC. The reductions to the Pacific cod OFL, ABC, and TAC are the result of preliminary 2017 GOA bottom trawl survey data, as well as other data, that recently became available to stock assessment scientists.

        Based on the results of the 2017 GOA bottom trawl survey estimates and preliminary modeling for the Pacific cod stock assessment, the Pacific cod biomass and abundance has decreased significantly since the 2015 GOA bottom trawl survey. This decrease is corroborated by additional data sets that appear to support the trawl survey results associated with a decrease in the Pacific cod biomass. This information led to the recommended reduction in the proposed 2018 and 2019 Pacific cod OFL and ABC. The SSC opted to recommend a proposed 2018 OFL and ABC based on the average of the current 2018 OFL and ABC amounts and preliminary Tier 5 OFL and ABC amounts provided by the Pacific cod stock assessment author. This precautionary approach provides a strong indication of decreases in the OFL and ABC amounts for the final harvest specifications. However, this was a temporary approach used only for these proposed specifications, and Pacific cod remains in Tier 3a. The SSC also strongly noted that the final 2018 and 2019 harvest specifications for Pacific cod could be even lower than those recommended in the proposed 2018 and 2019 harvest specifications once the stock assessment process has been completed and reviewed by December 2017.The proposed Pacific cod OFL, ABC, and TAC amounts likely will further change once the Pacific cod stock assessment is finalized, reviewed by the Council's groundfish Plan Team in November, and then subsequently reviewed by the SSC, AP, and Council in December 2017. In addition, as discussed later in this preamble, decreases in Pacific cod OFL, ABC, and TAC could affect seasonal and sector apportionments of Pacific cod TAC and, potentially, apportionments of halibut PSC limit among fisheries.
        In November 2017, the Plan Team will update the 2016 SAFE report to include new information collected during 2017, such as NMFS stock surveys, revised stock assessments, and catch data. The Plan Team will compile this information and produce the draft 2017 SAFE report for presentation at the December 2017 Council meeting. At that meeting, the Council will consider information in the draft 2017 SAFE report, recommendations from the November 2017 Plan Team meeting and December 2017 SSC and AP meetings, public testimony, and relevant written public comments in making its recommendations for the final 2018 and 2019 harvest specifications. Pursuant to § 679.20(a)(2) and (3), the Council could recommend adjusting the TACs if warranted on the biological condition of groundfish stocks or a variety of socioeconomic considerations, or if required in order to cause the sum to fall within the optimum yield range.
        In previous years, the OFLs and ABCs that have had the most significant changes (relative to the amount of assessed tonnage of fish) from the proposed to the final harvest specifications have been for OFLs and ABCs that are based on the most recent NMFS stock surveys. These surveys provide updated estimates of stock biomass and spatial distribution, and changes to the models used for producing stock assessments. NMFS scientists presented updated and new survey results, changes to assessment models, and accompanying stock estimates at the September 2017 Plan Team meeting, and the SSC reviewed this information at the October 2017 Council meeting. The species with possible significant model changes are arrowtooth flounder, Pacific cod, Pacific ocean perch, pollock, and rex sole. Model changes can result in changes to OFLs, ABCs, and TACs.
        In November 2017, the Plan Team will consider updated stock assessments for groundfish, which will be included in the draft 2017 SAFE report. If the draft 2017 SAFE report indicates that the stock biomass trend is increasing for a species, then the final 2018 and 2019 harvest specifications for that species may reflect an increase from the proposed harvest specifications. Conversely, if the draft 2017 SAFE report indicates that the stock biomass trend is decreasing for a species, then the final 2018 and 2019 harvest specifications may reflect a decrease from the proposed harvest specifications.

        The proposed 2018 and 2019 OFLs, ABCs, and TACs are based on the best available biological and socioeconomic information, including projected biomass trends, information on assumed distribution of stock biomass, and revised methods used to calculate stock biomass. The FMP specifies the formulas, or tiers, to be used to compute OFLs and ABCs. The formulas applicable to a particular stock or stock complex are determined by the level of reliable information available to the fisheries scientists. This information is categorized into a successive series of six tiers to define OFL and ABC amounts, with Tier 1 representing the highest level of information quality available and Tier 6 representing the lowest level of information quality available. The Plan Team used the FMP tier structure to calculate OFLs and ABCs for each groundfish species. The SSC adopted the proposed 2018 and 2019 OFLs and ABCs recommended by the Plan Team for all groundfish species, with the exception of Pacific cod. The Council adopted the SSC's OFL and ABC recommendations and the AP's TAC recommendations. These amounts have changed from the final 2018 harvest specifications published in the Federal Register on February 27, 2017 (82 FR 12032) as a result of the recommended decreases to the Pacific cod OFL, ABC, and TAC, as previously discussed.
        Specification and Apportionment of TAC Amounts
        The Council recommended proposed 2018 and 2019 TACs that are equal to proposed ABCs for all species and species groups, with the exception of the Western, Central, and West Yakutat pollock ABC, Pacific cod, shallow-water flatfish in the Western GOA, arrowtooth flounder, flathead sole in the Western and Central GOA, “other rockfish” in Southeast Outside (SEO) District, and Atka mackerel. The combined Western, Central, and West Yakutat pollock TAC is set to account for the State of Alaska's (State) guideline harvest levels (GHLs) for the State water pollock fishery. Similarly, the Pacific cod TACs are reduced from ABC levels to account for the State's GHLs for Pacific cod so that the ABCs are not exceeded. The shallow-water flatfish, arrowtooth flounder, and flathead sole TACs are set to allow for increased harvest opportunities for these target species while conserving the halibut PSC limit for use in other fisheries. The “other rockfish” TAC is set to reduce the potential amount of discards of the species in that complex. The Atka mackerel TAC is set to accommodate incidental catch amounts in other fisheries. These reductions are described below.
        The proposed 2018 and 2019 Pacific cod TACs are set to accommodate the State's GHLs for Pacific cod in State waters in the Western and Central Regulatory Areas, as well as in Prince William Sound (PWS). The Plan Team, SSC, AP, and Council recommended that the sum of all State and Federal water Pacific cod removals from the GOA not exceed ABC recommendations. Therefore, the proposed 2018 and 2019 Pacific cod TACs are less than the proposed ABCs by the following amounts: (1) Western GOA, 6,770 mt; (2) Central GOA, 6,868 mt; and (3) Eastern GOA, 1,224 mt. These amounts reflect the sum of the State's 2018 and 2019 GHLs in these areas, which are 30 percent of the Western GOA proposed ABC, and 25 percent of the Eastern and Central GOA proposed ABCs.

        The ABC for the pollock stock in the combined Western, Central, and West Yakutat Regulatory Areas (W/C/WYK) includes the amount for the GHL established by the State for the PWS pollock fishery. The Plan Team, SSC, AP, and Council recommended that the sum of all State and Federal water pollock removals from the GOA not exceed ABC recommendations. For 2018 and 2019, the SSC recommended and the Council approved the W/C/WYK pollock ABC, including the amount to account for the State's PWS GHL. At the November 2016 Plan Team meeting, State fisheries managers recommended setting the PWS GHL at 2.5 percent of the annual W/C/WYK pollock ABC. For 2018, this yields a PWS pollock GHL of 3,937 mt, a decrease from the 2017 PWS GHL of 5,094 mt. After accounting for PWS GHL, the 2018 and 2019 pollock ABC for the combined W/C/WYK areas is then apportioned between four statistical areas (Areas 610, 620, 630, and 640) as both ABCs and TACs, as described below and detailed in Table 1. The total ABCs and TACs for the four statistical areas, plus the State GHL, do not exceed the combined W/C/WYK ABC. The proposed W/C/WYK 2018 and 2019 pollock ABC is 157,496 mt, and the proposed TAC is 153,559 mt.
        Apportionments of pollock to the W/C/WYK management areas are considered to be “apportionments of annual catch limit (ACLs)” rather than “ABCs.” This more accurately reflects that such apportionments address management, rather than biological or conservation, concerns. In addition, apportionments of the ACL in this manner allow NMFS to balance any transfer of TAC among Areas 610, 620, and 630 pursuant to § 679.20(a)(5)(iv)(B) to ensure that the area-wide ACL, ABC, and TAC are not exceeded.
        NMFS' proposed apportionments of groundfish species are based on the distribution of biomass among the regulatory areas under which NMFS manages the species. Additional regulations govern the apportionment of pollock, Pacific cod, and sablefish. Additional detail on these apportionments are described below, and briefly summarized here.
        NMFS proposes pollock TACs in the W/C/WYK and the SEO District of the GOA (see Table 1). NMFS also proposes seasonal apportionment of the annual pollock TAC in the Western and Central Regulatory Areas of the GOA between Statistical Areas 610, 620, and 630. These apportionments are divided equally among each of the following four seasons: The A season (January 20 through March 10), the B season (March 10 through May 31), the C season (August 25 through October 1), and the D season (October 1 through November 1) (§ 679.23(d)(2)(i) through (iv), and § 679.20(a)(5)(iv)(A) and (B)). Additional detail is provided below; Table 2 lists these amounts.
        NMFS proposes Pacific cod TACs in the Western, Central, and Eastern GOA (see Table 1). NMFS also proposes seasonal apportionment of the Pacific cod TACs in the Western and Central Regulatory Areas. Sixty percent of the annual TAC is apportioned to the A season for hook-and-line, pot, and jig gear from January 1 through June 10, and for trawl gear from January 20 through June 10. Forty percent of the annual TAC is apportioned to the B season for jig gear from June 10 through December 31, for hook-and-line and pot gear from September 1 through December 31, and for trawl gear from September 1 through November 1 (§§ 679.23(d)(3) and 679.20(a)(12)). The Western and Central GOA Pacific cod TACs are allocated among various gear and operational sectors. Additional detail is provided below; Table 3 lists the amounts apportioned to each sector.
        The Council's recommendation for sablefish area apportionments takes into account the prohibition on the use of trawl gear in the SEO District of the Eastern Regulatory Area (§ 679.7(b)(1)) and makes available 5 percent of the combined Eastern Regulatory Area TACs to trawl gear for use as incidental catch in other groundfish fisheries in the WYK District (§ 679.20(a)(4)(i)). Additional detail is provided below. Tables 4 and 5 list the proposed 2018 and 2019 allocations of the sablefish TAC to fixed gear and trawl gear in the GOA.
        For 2018 and 2019, the Council recommends and NMFS proposes the OFLs, ABCs, and TACs listed in Table 1. The proposed ABCs reflect harvest amounts that are less than the specified overfishing levels. Table 1 lists the proposed 2018 and 2019 OFLs, ABCs, TACs, and area apportionments of groundfish in the GOA. These amounts are consistent with the biological condition of groundfish stocks as described in the 2016 SAFE report, and adjusted for other biological and socioeconomic considerations, including maintaining the total TAC within the required OY range. The sum of the proposed TACs for all GOA groundfish is 465,832 mt for 2018 and 2019, which is within the OY range specified by the FMP. These proposed amounts and apportionments by area, season, and sector are subject to change pending consideration of the draft 2017 SAFE report and the Council's recommendations for the final 2018 and 2019 harvest specifications during its December 2017 meeting.
        
          Table 1—Proposed 2018 and 2019 ABCs, TACs, and OFLs of Groundfish for the Western/Central/West Yakutat, Western, Central, and Eastern Regulatory Areas, and in the West Yakutat, Southeast Outside, and Gulfwide Districts of the Gulf of Alaska
          [Values are rounded to the nearest metric ton]
          
            Species
            Area 1
            
            OFL
            ABC
            TAC 2
            
          
          
            Pollock 2
            
            Shumagin (610)
            n/a
            33,701
            33,701
          
          
             
            Chirikof (620)
            n/a
            76,249
            76,249
          
          
             
            Kodiak (630)
            n/a
            37,818
            37,818
          
          
             
            WYK (640)
            n/a
            5,791
            5,791
          
          
             
            W/C/WYK (subtotal)
            182,204
            157,496
            153,559
          
          
             
            SEO (650)
            13,226
            9,920
            9,920
          
          
             
            Total
            195,430
            167,416
            163,479
          
          
            Pacific cod 3
            
            W
            n/a
            22,565
            15,796
          
          
             
            C
            n/a
            27,471
            20,603
          
          
             
            E
            n/a
            4,894
            3,671
          
          
             
            Total
            67,486
            54,930
            40,069
          
          
            Sablefish 4
            
            W
            n/a
            1,367
            1,367
          
          
             
            C
            n/a
            4,574
            4,574
          
          
             
            WYK
            n/a
            1,626
            1,626
          
          
             
            SEO
            n/a
            2,640
            2,640
          
          
            
             
            E (WYK and SEO) (subtotal)
            n/a
            4,266
            4,266
          
          
             
            Total
            12,045
            10,207
            10,207
          
          
            Shallow-water flatfish 5
            
            W
            n/a
            21,042
            13,250
          
          
             
            C
            n/a
            19,418
            19,418
          
          
             
            WYK
            n/a
            3,206
            3,206
          
          
             
            SEO
            n/a
            1,105
            1,105
          
          
             
            Total
            54,893
            44,771
            36,979
          
          
            Deep-water flatfish 6
            
            W
            n/a
            257
            257
          
          
             
            C
            n/a
            3,488
            3,488
          
          
             
            WYK
            n/a
            3,047
            3,047
          
          
             
            SEO
            n/a
            2,590
            2,590
          
          
             
            Total
            11,290
            9,382
            9,382
          
          
            Rex sole
            W
            n/a
            1,478
            1,478
          
          
             
            C
            n/a
            4,995
            4,995
          
          
             
            WYK
            n/a
            861
            861
          
          
             
            SEO
            n/a
            1,087
            1,087
          
          
             
            Total
            11,004
            8,421
            8,421
          
          
            Arrowtooth flounder
            W
            n/a
            25,747
            14,500
          
          
             
            C
            n/a
            98,895
            75,000
          
          
             
            WYK
            n/a
            34,273
            6,900
          
          
             
            SEO
            n/a
            11,595
            6,900
          
          
             
            Total
            196,635
            170,510
            103,300
          
          
            Flathead sole
            W
            n/a
            11,282
            8,650
          
          
             
            C
            n/a
            20,677
            15,400
          
          
             
            WYK
            n/a
            2,998
            2,998
          
          
             
            SEO
            n/a
            872
            872
          
          
             
            Total
            43,872
            35,829
            27,920
          
          
            Pacific ocean perch 7
            
            W
            n/a
            2,627
            2,627
          
          
             
            C
            n/a
            16,347
            16,347
          
          
             
            WYK
            n/a
            2,733
            2,733
          
          
             
            W/C/WYK
            25,252
            21,707
            21,707
          
          
             
            SEO
            2,032
            1,747
            1,747
          
          
             
            Total
            27,284
            23,454
            23,454
          
          
            Northern rockfish 8
            
            W
            n/a
            400
            400
          
          
             
            C
            n/a
            3,108
            3,108
          
          
             
            E
            n/a
            4
            
          
          
             
            Total
            4,175
            3,512
            3,508
          
          
            Shortraker rockfish 9
            
            W
            n/a
            38
            38
          
          
             
            C
            n/a
            301
            301
          
          
             
            E
            n/a
            947
            947
          
          
             
            Total
            1,715
            1,286
            1,286
          
          
            Dusky rockfish 10
            
            W
            n/a
            146
            146
          
          
             
            C
            n/a
            3,499
            3,499
          
          
             
            WYK
            n/a
            232
            232
          
          
             
            SEO
            n/a
            77
            77
          
          
             
            Total
            4,837
            3,954
            3,954
          
          
            Rougheye and blackspotted rockfish 11
            
            W
            n/a
            104
            104
          
          
             
            C
            n/a
            702
            702
          
          
             
            E
            n/a
            512
            512
          
          
            
             
            Total
            1,583
            1,318
            1,318
          
          
            Demersal shelf rockfish 12
            
            SEO
            357
            227
            227
          
          
            Thornyhead rockfish 13
            
            W
            n/a
            291
            291
          
          
             
            C
            n/a
            988
            988
          
          
             
            E
            n/a
            682
            682
          
          
             
            Total
            2,615
            1,961
            1,961
          
          
            Other rockfish 14 15
            
            W/C combined
            n/a
            1,534
            1,534
          
          
             
            WYK
            n/a
            574
            574
          
          
             
            SEO
            n/a
            3,665
            200
          
          
             
            Total
            7,424
            5,773
            2,308
          
          
            Atka mackerel
            GW
            6,200
            4,700
            3,000
          
          
            Big skates 16
            
            W
            n/a
            908
            908
          
          
             
            C
            n/a
            1,850
            1,850
          
          
             
            E
            n/a
            1,056
            1,056
          
          
             
            Total
            5,086
            3,814
            3,814
          
          
            Longnose skates 17
            
            W
            n/a
            61
            61
          
          
             
            C
            n/a
            2,513
            2,513
          
          
             
            E
            n/a
            632
            632
          
          
             
            Total
            4,274
            3,206
            3,206
          
          
            Other skates 18
            
            GW
            2,558
            1,919
            1,919
          
          
            Sculpins
            GW
            7,338
            5,591
            5,591
          
          
            Sharks
            GW
            6,020
            4,514
            4,514
          
          
            Squids
            GW
            1,516
            1,137
            1,137
          
          
            Octopuses
            GW
            6,504
            4,878
            4,878
          
          
            Total
            
            682,141
            572,710
            465,832
          
          
            1 Regulatory areas and districts are defined at § 679.2. (W=Western Gulf of Alaska; C=Central Gulf of Alaska; E=Eastern Gulf of Alaska; WYK=West Yakutat District; SEO=Southeast Outside District; GW=Gulf-wide).
          
            2 The total for the W/C/WYK Regulatory Areas pollock ABC is 157,496 mt. After deducting 2.5 percent (3,937 mt) of that ABC for the State's pollock GHL fishery, the remaining pollock ABC of 153,559 mt (for the W/C/WYK Regulatory Areas) is apportioned among four statistical areas (Areas 610, 620, 630, and 640). These apportionments are considered subarea ACLs, rather than ABCs, for specification and reapportionment purposes. The ACLs in Areas 610, 620, and 630 are further divided by season, as detailed in Table 2. In the West Yakutat (Area 640) and Southeast Outside (Area 650) Districts of the Eastern Regulatory Area, pollock is not divided into seasonal allowances.
          
            3 The annual Pacific cod TAC is apportioned 60 percent to the A season and 40 percent to the B season in the Western and Central Regulatory Areas of the GOA. Pacific cod TAC in the Eastern Regulatory Area is allocated 90 percent for processing by the inshore component and 10 percent for processing by the offshore component. Table 3 lists the proposed 2018 and 2019 Pacific cod seasonal apportionments.
          
            4 Sablefish is allocated to fixed and trawl gear in 2018 and trawl gear in 2019. Tables 4 and 5 list the proposed 2018 and 2019 allocations of sablefish TACs.
          
            5 “Shallow-water flatfish” means flatfish not including “deep-water flatfish,” flathead sole, rex sole, or arrowtooth flounder.
          
            6 “Deep-water flatfish” means Dover sole, Greenland turbot, Kamchatka flounder, and deep-sea sole.
          
            7 “Pacific ocean perch” means Sebastes alutus.
          
          
            8 “Northern rockfish” means Sebastes polyspinous. For management purposes the 3 mt apportionment of ABC to the WYK District of the Eastern Gulf of Alaska has been included in the other rockfish species group.
          
            9 “Shortraker rockfish” means Sebastes borealis.
          
          
            10 “Dusky rockfish” means Sebastes variabilis.
          
          
            11 “Rougheye and blackspotted rockfish” means Sebastes aleutianus (rougheye) and Sebastes melanostictus (blackspotted).
          
            12 “Demersal shelf rockfish” means Sebastes pinniger (canary), S. nebulosus (china), S. caurinus (copper), S. maliger (quillback), S. helvomaculatus (rosethorn), S. nigrocinctus (tiger), and S. ruberrimus (yelloweye).
          
            13 “Thornyhead rockfish” means Sebastes species.
          
            14 “Other rockfish means Sebastes aurora (aurora), S. melanostomus (blackgill), S. paucispinis (bocaccio), S. goodei (chilipepper), S. crameri (darkblotch), S. elongatus (greenstriped), S. variegatus (harlequin), S. wilsoni (pygmy), S. babcocki (redbanded), S. proriger (redstripe), S. zacentrus (sharpchin), S. jordani (shortbelly), S. brevispinis (silvergray), S. diploproa (splitnose), S. saxicola (stripetail), S. miniatus (vermilion), S. reedi (yellowmouth), S. entomelas (widow), and S. flavidus (yellowtail). In the Eastern GOA only, “other rockfish” also includes northern rockfish (S. polyspinous).
          
          
            15 “Other rockfish” in the Western and Central Regulatory Areas and in the West Yakutat District means all rockfish species included in the “other rockfish” and demersal shelf rockfish categories. The “other rockfish” species group in the SEO District only includes other rockfish.
          
            16 “Big skates” means Raja binoculata.
          
          
            17 “Longnose skates” means Raja rhina.
          
          
            18 “Other skates” means Bathyraja and Raja spp.
          
        
        
        Proposed Apportionment of Reserves

        Section 679.20(b)(2) requires NMFS to set aside 20 percent of each TAC for pollock, Pacific cod, flatfish, sculpins, sharks, squids, and octopuses in reserves for possible apportionment at a later date during the fishing year. In 2017, NMFS reapportioned all of the reserves in the final harvest specifications. For 2018 and 2019, NMFS proposes reapportionment of each of the reserves for pollock, Pacific cod, flatfish, sculpins, sharks, squids, and octopuses back into the original TAC from which the reserve was derived. NMFS expects, based on recent harvest patterns, that such reserves are not necessary and the entire TAC for each of these species will be caught. The TACs in Table 1 reflect this proposed reapportionment of reserve amounts for these species and species groups, i.e., each proposed TAC for the above mentioned species categories contains the full TAC recommended by the Council.
        Proposed Apportionments of Pollock TAC Among Seasons and Regulatory Areas, and Allocations for Processing by Inshore and Offshore Components
        In the GOA, pollock is apportioned by season and area, and is further allocated for processing by inshore and offshore components. Pursuant to § 679.20(a)(5)(iv)(B), the annual pollock TAC specified for the Western and Central Regulatory Areas of the GOA is apportioned into four equal seasonal allowances of 25 percent. As established by § 679.23(d)(2)(i) through (iv), the A, B, C, and D season allowances are available from January 20 through March 10, March 10 through May 31, August 25 through October 1, and October 1 through November 1, respectively.

        Pollock TACs in the Western and Central Regulatory Areas of the GOA are apportioned among Statistical Areas 610, 620, and 630, pursuant to § 679.20(a)(5)(iv)(A). In the A and B seasons, the apportionments had historically, since 2000, been based on the proportional distribution of pollock biomass based on the four most recent NMFS winter surveys. In the C and D seasons, the apportionments were in proportion to the distribution of pollock biomass based on the four most recent NMFS summer surveys. For 2018 and 2019, the Council recommends, and NMFS proposes, following the methodology that was used for the 2017 and 2018 harvest specifications. This methodology averages the winter and summer distribution of pollock in the Central Regulatory Area for the A season instead of using the distribution based on only the winter surveys. The average is intended to reflect the best available information about migration patterns, distribution of pollock, and the performance of the fishery in the area during the A season. For the A season, the apportionment is based on the proposed adjusted estimate of the relative distribution of pollock biomass of approximately 5 percent, 72 percent, and 23 percent in Statistical Areas 610, 620, and 630, respectively. For the B season, the apportionment is based on the relative distribution of pollock biomass of approximately 5 percent, 82 percent, and 13 percent in Statistical Areas 610, 620, and 630, respectively. For the C and D seasons, the apportionment is based on the relative distribution of pollock biomass of approximately 41 percent, 26 percent, and 33 percent in Statistical Areas 610, 620, and 630, respectively. The pollock chapter of the 2016 SAFE report (see ADDRESSES) contains a comprehensive description of the apportionment process and reasons for the minor changes from past apportionments.
        Within any fishing year, the amount by which a seasonal allowance is underharvested or overharvested may be added to, or subtracted from, subsequent seasonal allowances in a manner to be determined by the Regional Administrator (§ 679.20(a)(5)(iv)(B)). The rollover amount is limited to 20 percent of the seasonal TAC apportionment for the statistical area. Any unharvested pollock above the 20-percent limit could be further distributed to the subsequent season in other statistical areas, in proportion to the estimated biomass and in an amount no more than 20 percent of the seasonal TAC apportionment in those statistical areas (§ 679.20(a)(5)(iv)(B)). The proposed 2018 and 2019 pollock TACs in the WYK District of 5,791 mt and the SEO District of 9,920 mt are not allocated by season.
        Section 679.20(a)(6)(i) requires the allocation of 100 percent of the pollock apportionments in all regulatory areas and all seasonal allowances to vessels catching pollock for processing by the inshore component after subtraction of pollock amounts projected by the Regional Administrator to be caught by, or delivered to, the offshore component incidental to directed fishing for other groundfish species. Thus, the amount of pollock available for harvest by vessels harvesting pollock for processing by the offshore component is that amount that will be taken as incidental catch during directed fishing for groundfish species other than pollock, up to the maximum retainable amounts allowed under § 679.20(e) and (f). At this time, these incidental catch amounts of pollock are unknown and will be determined as fishing activity occurs during the fishing year by the offshore component.

        Table 2 lists the proposed 2018 and 2019 seasonal biomass distribution of pollock in the Western and Central Regulatory Areas, area apportionments, and seasonal allowances. The amounts of pollock for processing by the inshore and offshore components are not shown. Section 679.20(a)(6)(i) requires the allocation of 100 percent of the pollock TAC in all regulatory areas and all seasonal allowances to vessels catching pollock for processing by the inshore component after subtraction of amounts projected by the Regional Administrator to be caught by, or delivered to, the offshore component incidental to directed fishing for other groundfish species. Thus, the amount of pollock available for harvest by vessels harvesting pollock for processing by the offshore component is that amount that will be taken as incidental catch during directed fishing for groundfish species other than pollock, up to the maximum retainable amounts allowed by §  679.20(e) and (f). The incidental catch amounts of pollock are unknown at this time and will be determined during the 2018 fishing year during the course of fishing activities by the offshore component.
        
        
          Table 2—Proposed 2018 and 2019 Distribution of Pollock in the Central and Western Regulatory Areas of the Gulf of Alaska; Seasonal Biomass Distribution, Area Apportionments; and Seasonal Allowances of Annual TAC 1
          
          [Values are rounded to the nearest metric ton]
          
             
             
             
             
             
             
             
             
          
          
            Season 2
            
            Shumagin (area 610)
            Chirikof (Area 620)
            Kodiak (area 630)
            Total 3
            
          
          
            A (Jan 20-Mar 10)
            1,725
            (4.67%)
            26,704
            (72.29%)
            8,513
            (23.04%)
            36,942
          
          
            B (Mar 10-May 31)
            1,725
            (4.67%)
            30,469
            (82.48%)
            4,748
            (12.85%)
            36,942
          
          
            C (Aug 25-Oct 1)
            15,125
            (40.94%)
            9,538
            (25.82%)
            12,278
            (33.24%)
            36,942
          
          
            D (Oct 1-Nov 1)
            15,125
            (40.94%)
            9,538
            (25.82%)
            12,278
            (33.24%)
            36,942
          
          
            Annual Total
            33,701
            
            76,249
            
            37,818
            
            147,768
          
          
            1 Area apportionments and seasonal allowances may not total precisely due to rounding.
          
            2 As established by § 679.23(d)(2)(i) through (iv), the A, B, C, and D season allowances are available from January 20 through March 10, March 10 through May 31, August 25 through October 1, and October 1 through November 1, respectively. The amounts of pollock for processing by the inshore and offshore components are not shown in this table.
          
            3 The West Yakutat and Southeast Outside District pollock TACs are not allocated by season and are not included in the total pollock TACs shown in this table.
        
        Proposed Annual and Seasonal Apportionments of Pacific Cod TAC
        As explained earlier in the section on “Proposed ABC and TAC Specifications,” the Council recommended reduced Pacific cod OFL, ABC, and TAC amounts as a result of preliminary data indicating a decrease in biomass. The proposed amounts could likely change, including a further decrease, once the 2017 Pacific cod stock assessment is finalized, reviewed by the Council's groundfish Plan Team in November, and then subsequently reviewed by the SSC, AP, and Council in December 2017. Reductions could impact seasonal and sector apportionments of Pacific cod TAC.
        Pursuant to § 679.20(a)(12)(i), NMFS proposes allocations for the 2018 and 2019 Pacific cod TACs in the Western and Central Regulatory Areas of the GOA among gear and operational sectors. NMFS also proposes allocating the 2018 and 2019 Pacific cod TACs annually between the inshore and offshore components in the Eastern Regulatory Area of the GOA (§ 679.20(a)(6)(ii)). In the Central GOA, the Pacific cod TAC is apportioned seasonally first to vessels using jig gear, and then among catcher vessels (CVs) less than 50 feet in length overall using hook-and-line gear, CVs equal to or greater than 50 feet in length overall using hook-and-line gear, catcher/processors (C/Ps) using hook-and-line gear, CVs using trawl gear, C/Ps using trawl gear, and vessels using pot gear (§ 679.20(a)(12)(i)(B)). In the Western GOA, the Pacific cod TAC is apportioned seasonally first to vessels using jig gear, and then among CVs using hook-and-line gear, C/Ps using hook-and-line gear, CVs using trawl gear, C/Ps using trawl gear, and vessels using pot gear (§ 679.20(a)(12)(i)(A)). The overall seasonal apportionments in the Western and Central GOA are 60 percent of the annual TAC to the A season and 40 percent of the annual TAC to the B season. All of these apportionments proposed for 2018 and 2019 incorporate the proposed reduction to the 2018 and 2019 Pacific cod TAC that was recommended by the Council and discussed earlier in the preamble.
        Under § 679.20(a)(12)(ii), any overage or underage of the Pacific cod allowance from the A season will be subtracted from, or added to, the subsequent B season allowance. In addition, any portion of the hook-and-line, trawl, pot, or jig sector allocations that is determined by NMFS as likely to go unharvested by a sector may be reallocated to other sectors for harvest during the remainder of the fishing year.
        Pursuant to § 679.20(a)(12)(i)(A) and (B), a portion of the annual Pacific cod TACs in the Western and Central GOA will be allocated to vessels with a Federal fisheries permit that use jig gear before TAC is apportioned among other non-jig sectors. In accordance with the FMP, the annual jig sector allocations may increase to up to 6 percent of the annual Western and Central GOA Pacific cod TACs, depending on the annual performance of the jig sector (see Table 1 of Amendment 83 to the FMP for a detailed discussion of the jig sector allocation process (76 FR 74670, December 1, 2011). Jig sector allocation increases are established for a minimum of 2 years.
        NMFS has evaluated the historical harvest performance of the jig sector in the Western and Central GOA, and is establishing the proposed 2018 and 2019 Pacific cod apportionments to this sector based on its historical harvest performance through 2016. For 2018 and 2019, NMFS proposes that the jig sector receive 2.5 percent of the annual Pacific cod TAC in the Western GOA. This includes a base allocation of 1.5 percent and an additional 1.0 percent because this sector harvested greater than 90 percent of its initial allocations in 2012 and 2014 in the Western GOA. NMFS also proposes that the jig sector receive 1.0 percent of the annual Pacific cod TAC in the Central GOA. This includes a base allocation of 1.0 percent and no additional performance increase. These historical Pacific cod jig allocations, catch, and percent allocation changes are listed in Figure 1.
        
          Figure 1—Summary of Western GOA and Central GOA Management Area Pacific Cod Catch by Jig Gear in 2012 Through 2016, and Corresponding Percent Allocation Changes
          
            Area
            Year
            Initial percent of 
              TAC
            
            Initial TAC allocation
            
            Catch (mt)
            
            Percent of initial 
              allocation
            
            >90% of initial 
              allocation?
            
            Change to percent 
              allocation
            
          
          
            WGOA
            2012
            1.5
            315
            322
            102
            Y
            Increase 1.
          
          
             
            2013
            2.5
            530
            273
            52
            N
            None.
          
          
             
            2014
            2.5
            573
            785
            137
            Y
            Increase 1.
          
          
             
            2015
            3.5
            948
            55
            6
            N
            None.
          
          
            
             
            2016
            3.5
            992
            52
            5
            N
            Decrease 1.
          
          
            CGOA
            2012
            1.0
            427
            400
            94
            Y
            Increase 1.
          
          
             
            2013
            2.0
            740
            202
            27
            N
            None.
          
          
             
            2014
            2.0
            797
            262
            33
            N
            None.
          
          
             
            2015
            1.0
            460
            355
            77
            N
            Decrease 1.
          
          
             
            2016
            1.0
            370
            267
            72
            N
            None.
          
        
        NMFS will re-evaluate the annual 2017 harvest performance of jig sector in the Western and Central Management areas when the 2017 fishing year is complete to determine whether to change the jig sector allocations proposed by this action in conjunction with the final 2018 and 2019 harvest specifications. The current catch through November 2017 by the Western GOA jig sector indicates that the Pacific cod allocation percentage to this sector would probably decrease by 1 percent in 2018 (from 2.5 percent to 1.5 percent). Also, the current catch by the Central GOA jig sector indicates that this sector's Pacific cod allocation percentage would not change in 2018, and would remain at 1 percent. The jig sector allocations for the Western and Central GOA are further apportioned between the A (60 percent) and B (40 percent) seasons (§ 679.20(a)(12)(i) and § 679.23(d)(3)(iii)).
        Table 3 lists the seasonal apportionments and allocations of the proposed 2018 and 2019 Pacific cod TACs.
        
          Table 3—Proposed 2018 and 2019 Seasonal Apportionments and Allocations of Pacific Cod Total Allowable Catch Amounts in the GOA; Allocations in the Western GOA and Central GOA Sectors, and the Eastern GOA for Processing by the Inshore and Offshore Components
          [Values are rounded to the nearest metric ton]
          
            Regulatory area and sector
            Annual allocation 
              (mt)
            
            A season
            Sector percentage 
              of annual 
              non-jig 
              TAC
            
            Seasonal allowances 
              (mt)
            
            B season
            Sector percentage 
              of annual 
              non-jig 
              TAC
            
            Seasonal allowances 
              (mt)
            
          
          
            Western GOA:
          
          
            Jig (2.5% of TAC)
            395
            N/A
            237
            N/A
            158
          
          
            Hook-and-line CV
            216
            0.70
            108
            0.70
            108
          
          
            Hook-and-line C/P
            3,049
            10.90
            1,679
            8.90
            1,371
          
          
            Trawl CV
            5,914
            27.70
            4,266
            10.70
            1,648
          
          
            Trawl C/P
            370
            0.90
            139
            1.50
            231
          
          
            Pot CV and Pot C/P
            5,852
            19.80
            3,049
            18.20
            2,803
          
          
            Total
            15,796
            60.00
            9,477
            40.00
            6,318
          
          
            Central GOA:
          
          
            Jig (1.0% of TAC)
            206
            N/A
            124
            N/A
            82
          
          
            Hook-and-line <50 CV
            2,978
            9.32
            1,900
            5.29
            1,078
          
          
            Hook-and-line ≥50 CV
            1,368
            5.61
            1,144
            1.10
            224
          
          
            Hook-and-line C/P
            1,041
            4.11
            838
            1.00
            203
          
          
            Trawl CV 1
            
            8,482
            21.13
            4,311
            20.45
            4,171
          
          
            Trawl C/P
            856
            2.00
            409
            2.19
            448
          
          
            Pot CV and Pot C/P
            5,671
            17.83
            3,637
            9.97
            2,035
          
          
            Total
            20,603
            60.00
            12,362
            40.00
            8,241
          
          
            Eastern GOA:
            
            Inshore (90% of Annual TAC)
            Offshore (10% of Annual TAC)
          
          
             
            3,671
            3,303
            367
          
          
            1 Trawl vessels participating in Rockfish Program cooperatives receive 3.81 percent, or 785 mt, of the annual Central GOA Pacific cod TAC. This apportionment percentage is specified in Table 28c to 50 CFR part 679. This apportionment is deducted from the Trawl CV B season allowance (see Table 8: Apportionments of Rockfish Secondary Species in the Central GOA).
        
        
        Proposed Allocations of the Sablefish TACs Amounts to Vessels Using Fixed Gear and Trawl Gear
        Sections 679.20(a)(4)(i) and (ii) require allocations of sablefish TACs for each of the regulatory areas and districts to fixed and trawl gear. In the Western and Central Regulatory Areas, 80 percent of each TAC is allocated to fixed gear, and 20 percent of each TAC is allocated to trawl gear. In the Eastern Regulatory Area, 95 percent of the TAC is allocated to fixed gear and 5 percent is allocated to trawl gear. The trawl gear allocation in the Eastern Regulatory Area may only be used to support incidental catch of sablefish in directed fisheries for other target species (§ 679.20(a)(4)(i)).
        In recognition of the prohibition against trawl gear in the SEO District of the Eastern Regulatory Area, the Council recommended and NMFS proposes the allocation of 5 percent of the combined Eastern Regulatory Area sablefish TAC to trawl gear in the WYK District, making the remainder of the WYK sablefish TAC available to vessels using fixed gear. NMFS proposes to allocate 100 percent of the sablefish TAC in the SEO District to vessels using fixed gear. This action results in a proposed 2018 allocation of 213 mt to trawl gear and 1,413 mt to fixed gear in the WYK District, a proposed 2018 allocation of 2,640 mt to fixed gear in the SEO District, and a 2019 allocation of 213 mt to trawl gear in the WYK District. Table 4 lists the allocations of the proposed 2018 sablefish TACs to fixed and trawl gear. Table 5 lists the allocations of the proposed 2019 sablefish TACs to trawl gear.
        The Council recommended that the trawl sablefish TAC be established for 2 years so that retention of incidental catch of sablefish by trawl gear could commence in January in the second year of the groundfish harvest specifications. Tables 4 and 5 list the 2018 and 2019 trawl allocations, respectively.
        The Council recommended that the fixed gear sablefish TAC be established annually to ensure that the sablefish IFQ fishery is conducted concurrently with the halibut IFQ fishery and is based on the most recent survey information. Since there is an annual assessment for sablefish and the final harvest specifications are expected to be published before the IFQ season begins (typically, in early March), the Council recommended that the fixed gear sablefish TAC be set annually, rather than for 2 years, so that the best available scientific information could be considered in establishing the sablefish ABCs and TACs. Accordingly, Table 4 lists the 2018 fixed gear allocations, and the 2019 fixed gear allocations will be in the proposed 2019 and 2020 harvest specifications.
        With the exception of the trawl allocations that are provided to the Rockfish Program cooperatives (see Table 28c to 50 CFR part 679), directed fishing for sablefish with trawl gear is closed during the fishing year. Also, fishing for groundfish with trawl gear is prohibited prior to January 20. Therefore, it is not likely that the sablefish allocation to trawl gear would be reached before the effective date of the final 2018 and 2019 harvest specifications.
        
          Table 4—Proposed 2018 Sablefish Total Allowable Catch (TAC) in the Gulf of Alaska 
          and Allocations to Fixed and Trawl Gear 
          [Values are rounded to the nearest metric ton]
          
            Area/district
            TAC
            Fixed gearallocation
            
            Trawlallocation
            
          
          
            Western
            1,367
            1,094
            273
          
          
            Central 1
            
            4,574
            3,659
            915
          
          
            West Yakutat 2
            
            1,626
            1,413
            213
          
          
            Southeast Outside
            2,640
            2,640
            0
          
          
            Total
            10,207
            8,806
            1,402
          
          
            1 The trawl allocation to the Central Regulatory Area is further reduced by the sablefish apportioned to the Rockfish Program cooperatives (471 mt). See Table 8: Apportionments of Rockfish Secondary Species in the Central GOA. This results in 444 mt being available for the non-Rockfish Program trawl fisheries.
          
            2 The proposed trawl allocation is based on allocating 5 percent of the combined Eastern Regulatory Area (West Yakutat and Southeast Outside Districts combined) sablefish TAC to trawl gear in the West Yakutat District.
        
        
          Table 5—Proposed 2019 Sablefish Total Allowable Catch (TAC) in the Gulf of Alaska 
          and Allocation to Trawl Gear 1
          
          [Values are rounded to the nearest metric ton.]
          
            Area/district
            TAC
            Fixed gearallocation
            
            Trawlallocation
            
          
          
            Western
            1,367
            n/a
            273
          
          
            Central 2
            
            4,574
            n/a
            915
          
          
            West Yakutat 3
            
            1,626
            n/a
            213
          
          
            Southeast Outside
            2,640
            n/a
            0
          
          
            Total
            10,207
            n/a
            1,402
          
          
            1 The Council recommended that harvest specifications for the fixed gear sablefish Individual Fishing Quota fisheries be limited to 1 year.
          
            2 The trawl allocation to the Central Regulatory Area is further reduced by the sablefish apportioned to the Rockfish Program cooperatives (471mt). See Table 8: Apportionments of Rockfish Secondary Species in the Central GOA. This results in 444 mt being available for the non-Rockfish Program trawl fisheries.
          
            3 The proposed trawl allocation is based on allocating 5 percent of the combined Eastern Regulatory Area (West Yakutat and Southeast Outside Districts combined) sablefish TAC to trawl gear in the West Yakutat District.
        
        
        Proposed Apportionments to the Rockfish Program
        These proposed 2018 and 2019 harvest specifications for the GOA include the fishery cooperative allocations and sideboard limitations established by the Rockfish Program. Program participants are primarily trawl CVs and trawl C/Ps, with limited participation by vessels using longline gear. The Rockfish Program assigns quota share and cooperative quota to participants for primary (Pacific ocean perch, northern rockfish, and dusky rockfish) and secondary species (Pacific cod, rougheye rockfish, sablefish, shortraker rockfish, and thornyhead rockfish), allows a participant holding a license limitation program (LLP) license with rockfish quota share to form a rockfish cooperative with other persons, and allows holders of C/P LLP licenses to opt out of the fishery. The Rockfish Program also has an entry level fishery for rockfish primary species for vessels using longline gear. Longline gear includes hook-and-line, jig, troll, and handline gear.
        Under the Rockfish Program, rockfish primary species in the Central GOA are allocated to participants after deducting for incidental catch needs in other directed groundfish fisheries (§ 679.81(a)(2)). Participants in the Rockfish Program also receive a portion of the Central GOA TAC of specific secondary species. Besides groundfish species, the Rockfish Program allocates a portion of the halibut PSC limit (191 mt) from the third season deep-water species fishery allowance for the GOA trawl fisheries to Rockfish Program participants (§ 679.81(d) and Table 28d to 50 CFR part 679). Rockfish Program sideboards and halibut PSC limits are discussed later in this rule.
        Also, the Rockfish Program establishes sideboard limits to restrict the ability of harvesters that operate under the Rockfish Program to increase their participation in other, non-Rockfish Program fisheries. These restrictions are discussed in a subsequent section titled “Rockfish Program Groundfish Sideboard and Halibut PSC Limitations.”
        Section 679.81(a)(2)(ii) and Table 28e to 50 CFR part 679 requires allocations of 5 mt of Pacific ocean perch, 5 mt of northern rockfish, and 50 mt of dusky rockfish to the entry level longline fishery in 2018 and 2019. The allocation for the entry level longline fishery may increase incrementally each year if the catch exceeds 90 percent of the allocation of a species. The incremental increase in the allocation would continue each year until it is the maximum percentage of the TAC for that species. In 2017, the allocation for dusky rockfish increased by 20 mt, from 30 mt, to 50 mt. In 2017, the catch for all three primary species did not exceed 90 percent of any allocated rockfish species. Therefore, NMFS is not proposing any increases to the entry level longline fishery 2018 and 2019 allocations in the Central GOA. The remainder of the TACs for the rockfish primary species would be allocated to the CV and C/P cooperatives. Table 6 lists the allocations of the proposed 2018 and 2019 TACs for each rockfish primary species to the entry level longline fishery, the incremental increase for future years, and the maximum percentage of the TAC for the entry level longline fishery.
        
          Table 6—Proposed 2018 and 2019 Allocations of Rockfish Primary Species to the Entry Level Longline Fishery in the Central Gulf of Alaska
          
            Rockfish primary species
            2018 and 2019 allocations
            Incremental increase in 2019 if ≥90 percent of 2018 allocation is harvested
            Up to maximum percent of 
              each TAC of:
            
          
          
            Pacific ocean perch
            5 metric tons
            5 metric tons
            1
          
          
            Northern rockfish
            5 metric tons
            5 metric tons
            2
          
          
            Dusky rockfish
            50 metric tons
            20 metric tons
            5
          
        
        Section 679.81 requires allocations of rockfish primary species among various sectors of the Rockfish Program. Table 7 lists the proposed 2018 and 2019 allocations of rockfish primary species in the Central GOA to the entry level longline fishery, and rockfish CV andC/P cooperatives in the Rockfish Program. NMFS also proposes setting aside incidental catch amounts (ICAs) for other directed fisheries in the Central GOA of 3,500 mt of Pacific ocean perch, 300 mt of northern rockfish, and 250 mt of dusky rockfish. These amounts are based on recent average incidental catches in the Central GOA by other groundfish fisheries.

        Allocations among vessels belonging to CV or C/P cooperatives are not included in these proposed harvest specifications. Rockfish Program applications for CV cooperatives andC/P cooperatives are not due to NMFS until March 1 of each calendar year; therefore, NMFS cannot calculate 2018 and 2019 allocations in conjunction with these proposed harvest specifications. NMFS will post these allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov/fisheries/central-goa-rockfish-program when they become available after March 1.
        
          Table 7—Proposed 2018 and 2019 Allocations of Rockfish Primary Species in the Central Gulf of Alaska to the Entry Level Longline Fishery and Rockfish Cooperatives in the Rockfish Program 
          [Values are rounded to the nearest metric ton]
          
            Rockfish primary species
            TAC
            Incidental catch 
              allowance 
              (ICA)
            
            TAC minus ICA
            
            Allocation to the entry level 
              longline 1
              
              fishery
            
            Allocation to the Rockfish 
              Cooperatives 2
              
            
          
          
            Pacific ocean perch
            16,347
            3,500
            12,847
            5
            12,842
          
          
            Northern rockfish
            3,108
            300
            2,808
            5
            2,803
          
          
            Dusky rockfish
            3,499
            250
            3,249
            50
            3,199
          
          
            
            Total
            22,954
            4,050
            18,904
            60
            18,844
          
          
            1 Longline gear includes hook-and-line, jig, troll, and handline gear (§ 679.2).
          
            2 Rockfish cooperatives include vessels in CV and C/P cooperatives (§ 679.81).
        
        Section 679.81(c) and Table 28c to 50 CFR part 679 requires allocations of rockfish secondary species to CV andC/P cooperatives in the Central GOA. CV cooperatives receive allocations of Pacific cod, sablefish from the trawl gear allocation, and thornyhead rockfish.C/P cooperatives receive allocations of sablefish from the trawl allocation, rougheye rockfish, shortraker rockfish, and thornyhead rockfish. Table 8 lists the apportionments of the proposed 2018 and 2019 TACs of rockfish secondary species in the Central GOA to CV and C/P cooperatives.
        
          Table 8—Proposed 2018 and 2019 Apportionments of Rockfish Secondary Species in the Central GOA to Catcher Vessel and Catcher/Processor Cooperatives
          [Values are in metric tons]
          
            Rockfish secondary species
            Central GOA annual TAC
            
            Catcher Vessel cooperatives
            Percentage of TAC
            
            Apportionment (mt)
            
            Catcher/Processor cooperatives
            Percentage of TAC
            
            Apportionment (mt)
            
          
          
            Pacific cod
            20,603
            3.81
            785
            0.0
            0.0
          
          
            Sablefish
            4,574
            6.78
            310
            3.51
            161
          
          
            Shortraker rockfish
            301
            0.0
            0
            40.00
            120
          
          
            Rougheye rockfish
            702
            0.0
            0
            58.87
            413
          
          
            Thornyhead rockfish
            988
            7.84
            77
            26.50
            262
          
        
        Halibut PSC Limits
        Section 679.21(d) establishes annual halibut PSC limit apportionments to trawl and hook-and-line gear, and authorizes the establishment of apportionments for pot gear. In October 2017, the Council recommended halibut PSC limits of 1,706 mt for trawl gear, 257 mt for hook-and-line gear, and 9 mt for the demersal shelf rockfish (DSR) fishery in the SEO District.
        The DSR fishery in the SEO District is defined at § 679.21(d)(2)(ii)(A). This fishery is apportioned 9 mt of the halibut PSC limit in recognition of its small-scale harvests of groundfish. NMFS estimates low halibut bycatch in the DSR fishery because (1) the duration of the DSR fisheries and the gear soak times are short, (2) the DSR fishery occurs in the winter when there is less overlap in the distribution of DSR and halibut, and (3) the directed commercial DSR fishery has a low DSR TAC. The Alaska Department of Fish and Game sets the commercial GHL for the DSR fishery after deducting (1) estimates of DSR incidental catch in all fisheries (including halibut and subsistence); and (2) the allocation to the DSR sport fish fishery. Of the 227 mt TAC for DSR in 2017, 77 mt were available for the DSR commercial directed fishery, of which 36 mt were harvested.
        The FMP authorizes the Council to exempt specific gear from the halibut PSC limits. NMFS, after consultation with the Council, proposes to exempt pot gear, jig gear, and the sablefish IFQ hook-and-line gear fishery categories from the non-trawl halibut PSC limit for 2018 and 2019. The Council recommended, and NMFS is proposing, these exemptions because (1) pot gear fisheries have low annual halibut bycatch mortality; (2) IFQ program regulations prohibit discard of halibut if any halibut IFQ permit holder on board a CV holds unused halibut IFQ for that vessel category and the IFQ regulatory area in which the vessel is operating (§ 679.7(f)(11)); 3) some sablefish IFQ permit holders hold halibut IFQ permits and are therefore required to retain the halibut they catch while fishing sablefish IFQ; and 4) NMFS estimates negligible halibut mortality for the jig gear fisheries. NMFS estimates halibut mortality is negligible in the jig gear fisheries given the small amount of groundfish harvested by jig gear, the selective nature of jig gear, and the high survival rates of halibut caught and released with jig gear.
        The best available information on estimated halibut bycatch consists of data collected by fisheries observers during 2017. The calculated halibut bycatch mortality through October 12, 2017, is 1,018 mt for trawl gear and 119 mt for hook-and-line gear for a total halibut mortality of 1,137 mt. This halibut mortality was calculated using groundfish and halibut catch data from the NMFS Alaska Region's catch accounting system. This accounting system contains historical and recent catch information compiled from each Alaska groundfish fishery.

        Section 679.21(d)(4)(i) and (ii) authorizes NMFS to seasonally apportion the halibut PSC limits after consultation with the Council. The FMP and regulations require that the Council and NMFS consider the following information in seasonally apportioning halibut PSC limits: (1) Seasonal distribution of halibut, (2) seasonal distribution of target groundfish species relative to halibut distribution, (3) expected halibut bycatch needs on a seasonal basis relative to changes in halibut biomass and expected catch of target groundfish species, (4) expected bycatch rates on a seasonal basis, (5) expected changes in directed groundfish fishing seasons, (6) expected actual start of fishing effort, and (7) economic effects of establishing seasonal halibut allocations on segments of the target groundfish industry. Based on public comment and the information presented in the final 2017 SAFE report, the Council may recommend or NMFS may make changes to the seasonal, gear-type, or fishery category apportionments of halibut PSC limits for the final 2018 and 2019 harvest specifications.
        The final 2017 and 2018 harvest specifications (82 FR 12032, February 27, 2017) summarized the Council's and NMFS' findings with respect to halibut PSC for each of these FMP considerations. The Council's and NMFS' findings for 2018 are unchanged from 2017. Table 9 lists the proposed 2018 and 2019 Pacific halibut PSC limits, allowances, and apportionments. The halibut PSC limits in these tables reflect the halibut PSC limits set forth at § 679.21(d)(2) and § 679.21(d)(3). Sections 679.21(d)(4)(iii) and (iv) specify that any underages or overages of a seasonal apportionment of a halibut PSC limit will be added to or deducted from the next respective seasonal apportionment within the fishing year.
        
          Table 9—Proposed 2018 and 2019 Pacific Halibut PSC Limits, Allowances, and Apportionments
          [Values are in metric tons]
          
            Trawl gear
            Season
            Percent
            Amount
            Hook-and-line gear 1
            
            Other than DSR
            Season
            Percent
            Amount
            DSR
            Season
            Amount
          
          
            January 20-April 1
            27.5
            469
            January 1-June 10
            86
            221
            January 1-December 31
            9
          
          
            April 1-July 1
            20
            341
            June 10-September 1
            2
            5
            
            
          
          
            July 1-September 1
            30
            512
            September 1-December 31
            12
            31
            
            
          
          
            September 1-October 1
            7.5
            128
            
            
            
            
            
          
          
            October 1-December 31
            15
            256
            
            
            
            
            
          
          
            Total
            
            1,706
            
            
            257
            
            9
          
          
            1 The Pacific halibut prohibited species catch (PSC) limit for hook-and-line gear is allocated to the demersal shelf rockfish (DSR) fishery and fisheries other than DSR. The hook-and-line sablefish fishery is exempt from halibut PSC limits, as are pot and jig gear for all groundfish fisheries.
        
        Section 679.21(d)(3)(ii) authorizes further apportionment of the trawl halibut PSC limit as bycatch allowances to trawl fishery categories listed in § 679.21(d)(3)(iii). The annual apportionments are based on each category's proportional share of the anticipated halibut bycatch mortality during a fishing year and optimization of the total amount of groundfish harvest under the halibut PSC limit. The fishery categories for the trawl halibut PSC limits are (1) a deep-water species fishery, composed of sablefish, rockfish, deep-water flatfish, rex sole, and arrowtooth flounder; and (2) a shallow-water species fishery, composed of pollock, Pacific cod, shallow-water flatfish, flathead sole, Atka mackerel, and “other species” (sculpins, sharks, squids, and octopuses) (§ 679.21(d)(3)(iii)). Halibut mortality incurred while directed fishing for skates with trawl gear accrues towards the shallow-water fishery halibut PSC limit (69 FR 26320, May 12, 2004).
        As discussed previously in this preamble, the proposed Pacific cod TAC recommended by the Council is substantially less than the 2018 TAC published in the final 2017 and 2018 harvest specifications (82 FR 12032, February 27, 2017). If the proposed TAC or a lower TAC is adopted as the final TAC for 2018 and 2019, this reduced TAC could result in the Council adjusting the apportionment of halibut PSC limits between the shallow-water and deep-water species fisheries to reflect the potential for decreased effort in the shallow-water fisheries in 2018 and 2019 due the decrease in the Pacific cod TAC. The potential for decreased effort in the shallow-water species fishery could allow the deep-water species fishery to receive additional apportionments of the trawl halibut PSC limit. This adjustment could be made during the final harvest specifications process, pending any public comment, Council discussion, and Council recommendations for a change during the December 2017 Council meeting.
        NMFS will combine available trawl halibut PSC limit apportionments in part of the second season deep-water and shallow-water fisheries for use in either fishery from May 15 through June 30 (§ 679.21(d)(4)(iii)(D)). This is intended to maintain groundfish harvest while minimizing halibut bycatch by these sectors to the extent practicable. This provides the deep-water and shallow-water trawl fisheries additional flexibility and the incentive to participate in fisheries at times of the year that may have lower halibut PSC rates relative to other times of the year.
        Table 10 lists the proposed 2018 and 2019 seasonal apportionments of trawl halibut PSC limits between the trawl gear deep-water and the shallow-water species fisheries.
        Table 28d to 50 CFR part 679 specifies the amount of the trawl halibut PSC limit that is assigned to the CV andC/P sectors that are participating in the Central GOA Rockfish Program. This includes 117 mt of halibut PSC limit to the CV sector and 74 mt of halibut PSC limit to the C/P sector. These amounts are allocated from the trawl deep-water species fishery's halibut PSC third seasonal apportionment.

        Section 679.21(d)(4)(iii)(B) limits the amount of the halibut PSC limit allocated to Rockfish Program participants that could be re-apportioned to the general GOA trawl fisheries to no more than 55 percent of the unused annual halibut PSC apportioned to Rockfish Program participants. The remainder of the unused Rockfish Program halibut PSC limit is unavailable for use by any person for the remainder of the fishing year (§ 679.21(d)(4)(iii)(C)).
        
        
          Table 10—Proposed 2018 and 2019 Seasonal Apportionments of the Pacific Halibut PSC Limit Apportioned Between the Trawl Gear Shallow-Water and Deep-Water Species Fisheries
          [Values are in metric tons]
          
            Season
            Shallow-water
            Deep-water 1
            
            Total
          
          
            January 20-April 1
            384
            85
            469
          
          
            April 1-July 1
            85
            256
            341
          
          
            July 1-September 1
            171
            341
            512
          
          
            September 1-October 1
            128
            Any remainder
            128
          
          
            Subtotal, January 20-October 1
            768
            682
            1,450
          
          
            October 1-December 31 2
            
            
            
            256
          
          
            Total
            
            
            1,706
          
          
            1 Vessels participating in cooperatives in the Rockfish Program will receive 191 mt of the third season (July 1 through September 1) deep-water species fishery halibut PSC apportionment.
          
            2 There is no apportionment between trawl shallow-water and deep-water species fisheries during the fifth season (October 1 through December 31).
        
        Section 679.21(d)(2) requires that the “other hook-and-line fishery” halibut PSC limit apportionment to vessels using hook-and-line gear must be divided between CVs and C/Ps. NMFS must calculate the halibut PSC limit apportionments for the entire GOA to hook-and-line CVs and C/Ps in accordance with § 679.21(d)(2)(iii) in conjunction with these harvest specifications. A comprehensive description and example of the calculations necessary to apportion the “other hook-and-line fishery” halibut PSC limit between the hook-and-line CV and C/P sectors were included in the proposed rule to implement Amendment 83 to the FMP (76 FR 44700, July 26, 2011) and are not repeated here.
        For 2018 and 2019, NMFS proposes annual halibut PSC limit apportionments of 129 mt and 128 mt to the hook-and-line CV and hook-and-line C/P sectors, respectively. The 2018 and 2019 annual halibut PSC limits are divided into three seasonal apportionments, using seasonal percentages of 86 percent, 2 percent, and 12 percent. Table 11 lists the proposed 2018 and 2019 annual halibut PSC limits and seasonal apportionments between the hook-and-line CV and hook-and-line C/P sectors in the GOA.
        No later than November 1 year, any halibut PSC limit allocated under § 679.21(d)(2)(ii)(B) not projected by the Regional Administrator to be used by one of the hook-and-line sectors during the remainder of the fishing year will be made available to the other sector. NMFS calculates the projected unused amount of halibut PSC limit by either the CV hook-and-line or the C/P hook-and-line sectors of the “other hook-and-line fishery” for the remainder of the year. The projected unused amount of halibut PSC limit is made available to the other hook-and-line sector for the remainder of that fishing year if NMFS determines that an additional amount of halibut PSC limit is necessary for that sector to continue its directed fishing operations (§ 679.21(d)(2)(iii)(C)).
        
          Table 11—Proposed 2018 and 2019 Apportionments of the “Other Hook-and-Line Fisheries” Halibut PSC Allowance Between the Hook-and-Line Gear Catcher Vessel and Catcher/Processor Sectors
          [Values are in metric tons]
          
            “Other than DSR” 
              allowance
            
            Hook-and- line sector
            
            Sector annual 
              amount
            
            Season
            Seasonal percentage
            
            Sector seasonal 
              amount
            
          
          
            257
            Catcher Vessel
            129
            January 1-June 10 June 10-September 1 
              September 1-December 31
            
            86 2 
              12
            
            111 3 
              15
            
          
          
             
            Catcher/Processor
            128
            January 1—June 10 June 10-September 1 
              September 1-December 31
            
            86 2 
              12
            
            110 3 
              15
            
          
        
        Halibut Discard Mortality Rates
        To monitor halibut bycatch mortality allowances and apportionments, the Regional Administrator uses observed halibut incidental catch rates, halibut discard mortality rates (DMRs), and estimates of groundfish catch to project when a fishery's halibut bycatch mortality allowance or seasonal apportionment is reached. Halibut incidental catch rates are based on observers' estimates of halibut incidental catch in the groundfish fishery. DMRs are estimates of the proportion of incidentally caught halibut that do not survive after being returned to the sea. The cumulative halibut mortality that accrues to a particular halibut PSC limit is the product of a DMR multiplied by the estimated halibut PSC. DMRs are estimated using the best scientific information available in conjunction with the annual GOA stock assessment process. The DMR methodology and findings are included as an appendix to the annual GOA groundfish SAFE report.

        In 2016, the DMR estimation methodology underwent revisions per the Council's directive. An interagency halibut working group (International Pacific Halibut Commission, Council, and NMFS staff) developed improved estimation methods that have undergone review by the Plan Team, SSC, and the Council. A summary of the revised methodology is contained in the GOA proposed 2017 and 2018 harvest specifications (81 FR 87881, December 6, 2016), and the comprehensive discussion of the working group's statistical methodology is available from the Council (see ADDRESSES). The DMR working group's revised methodology is intended to improve estimation accuracy, as well as transparency and transferability in the methodology used for calculating DMRs. The working group will continue to consider improvements to the methodology used to calculate halibut mortality, including potential changes to the reference period (the period of data used for calculating the DMRs). Future DMRs may change based on additional years of observer sampling, which could provide more recent and accurate data and which could improve the accuracy of estimation and progress on methodology. The new methodology will continue to ensure that NMFS is using DMRs that more accurately reflect halibut mortality, which will inform the different sectors of their estimated halibut mortality and allow specific sectors to respond with methods that could reduce mortality and, eventually, the DMR for that sector.
        At the December 2016 meeting, the SSC, AP, and Council concurred with the revised DMR estimation methodology, and NMFS adopted the DMRs calculated under the revised methodology for the 2017 and 2018 harvest specifications. In October 2017, the Council recommended adopting the halibut DMRs derived from the 2016 process for the proposed 2018 and 2019 DMRs. The proposed 2018 and 2019 DMRs maintain the 2016 process using an updated 3-year reference period of 2014 through 2016. The proposed DMR for catcher vessels using hook-and-line gear increased to 17 percent from 12 percent, and the proposed DMR for trawl catcher vessels operating in the Rockfish Program decreased to 62 percent from 67 percent. Other sectors had minor increases of 3 percent or less. Table 12 lists the proposed 2018 and 2019 DMRs.
        
          Table 12—Proposed 2018 and 2019 Halibut Discard Mortality Rates for Vessels Fishing in the Gulf of Alaska
          [Values are percent of halibut assumed to be dead]
          
            Gear
            Sector
            Groundfish fishery
            Halibut discard mortality rate 
              (percent)
            
          
          
            Pelagic trawl
            Catcher vessel Catcher/processor
            
            All All
            
            100 100
            
          
          
            Non-pelagic trawl
            Catcher vessel Catcher vessel 
              Mothership and catcher/processor
            
            Rockfish Program All others 
              All
            
            62 67 
              84
            
          
          
            Hook-and-line
            Catcher/processor Catcher vessel
            
            All All
            
            10 17
            
          
          
            Pot
            Catcher vessel and catcher/processor
            All
            7
          
        
        Chinook Salmon Prohibited Species Catch Limit
        Amendment 93 to the FMP (77 FR 42629, July 20, 2012) established separate Chinook salmon PSC limits in the Western and Central GOA in the directed pollock trawl fishery. These limits require NMFS to close the pollock directed fishery in the Western and Central regulatory areas of the GOA if the applicable Chinook salmon PSC limit is reached (§ 679.21(h)(8)). The annual Chinook salmon PSC limits in the pollock directed fishery of 6,684 salmon in the Western GOA and 18,316 salmon in the Central GOA are set in § 679.21(h)(2)(i) and (ii).
        Amendment 97 to the FMP (79 FR 71350, December 2, 2014) established an initial annual PSC limit of 7,500 Chinook salmon for the non-pollock groundfish trawl fisheries in the Western and Central GOA. This limit is apportioned among three sectors: 3,600 Chinook salmon to trawl C/Ps; 1,200 Chinook salmon to trawl CVs participating in the Rockfish Program; and 2,700 Chinook salmon to trawl CVs not participating in the Rockfish Program (§ 679.21(h)(4)). NMFS will monitor the Chinook salmon PSC in the non-pollock GOA groundfish fisheries and close an applicable sector if it reaches its Chinook salmon PSC limit.
        The Chinook salmon PSC limit for two sectors, trawl C/Ps and trawl CVs not participating in the Rockfish Program, may be increased in subsequent years based on the performance of these two sectors and their ability to minimize their use of their respective Chinook salmon PSC limits. If either or both of these two sectors limit its use of Chinook salmon PSC to a certain threshold amount in 2017 (3,120 for trawl C/Ps and 2,340 for trawl CVs), that sector will receive an incremental increase to its 2018 Chinook salmon PSC limit (4,080 for trawl C/Ps and 3,060 for trawl CVs) (§ 679.21(h)(4)). NMFS will evaluate the annual Chinook salmon PSC by trawl C/Ps and non-Rockfish Program CVs when the 2017 fishing year is complete to determine whether to increase the Chinook salmon PSC limits for these two sectors. Based on preliminary 2017 Chinook salmon PSC data, the trawlC/P sector and the non-Rockfish Program CV sector may receive an incremental increase of Chinook salmon PSC limit in 2018. This evaluation will be completed in conjunction with the final 2018 and 2019 harvest specifications.
        American Fisheries Act (AFA) Catcher/Processor and Catcher Vessel Groundfish Sideboard Limits
        Section 679.64 establishes groundfish harvesting and processing sideboard limits on AFA C/Ps and CVs in the GOA. These sideboard limits are necessary to protect the interests of fishermen and processors who do not directly benefit from the AFA from those fishermen and processors who receive exclusive harvesting and processing privileges under the AFA. Section 679.7(k)(1)(ii) prohibits listed AFA C/Ps from harvesting any species of fish in the GOA. Additionally, § 679.7(k)(1)(iv) prohibits listed AFAC/Ps from processing any pollock harvested in a directed pollock fishery in the GOA and any groundfish harvested in Statistical Area 630 of the GOA.

        AFA CVs that are less than 125 ft (38.1 meters) length overall, have annual landings of pollock in the Bering Sea and Aleutian Islands of less than 5,100 mt, and have made at least 40 landings of GOA groundfish from 1995 through 1997 are exempt from GOA CV groundfish sideboard limits under § 679.64(b)(2)(ii). Sideboard limits for non-exempt AFA CVs in the GOA are based on their traditional harvest levels of TAC in groundfish fisheries covered by the FMP. Section 679.64(b)(3)(iv) establishes for CVs the groundfish sideboard limitations in the GOA based on the retained catch of non-exempt AFA CVs of each sideboard species from 1995 through 1997 divided by the TAC for that species over the same period.
        Table 13 lists the proposed 2018 and 2019 groundfish sideboard limits for non-exempt AFA CVs. NMFS will deduct all targeted or incidental catch of sideboard species made by non-exempt AFA CVs from the sideboard limits listed in Table 13.
        
          Table 13—Proposed 2018 and 2019 GOA Non-Exempt American Fisheries Act Catcher Vessel (CV) Groundfish Sideboard Limits
          [Values are rounded to the nearest metric ton]
          
            Species
            Apportionments by season/gear
            Area/component
            Ratio of 1995-1997 
              non-exempt 
              AFA CV catch 
              to 1995-1997 
              TAC
            
            Proposed 2018 and 2019 
              TACs 3
              
            
            Proposed 2018 and 2019 
              non-exempt 
              AFA CV 
              sideboard 
              limit
            
          
          
            Pollock
            A Season January 20-March 10
            Shumagin (610) Chirikof (620) 
              Kodiak (630)
            
            0.6047 0.1167 
              0.2028
            
            1,725 26,704 
              8,513
            
            1,043 3,116 
              1,726
            
          
          
             
            B Season March 10-May 31
            Shumagin (610) Chirikof (620) 
              Kodiak (630)
            
            0.6047 0.1167 
              0.2028
            
            1,725 30,469 
              4,748
            
            1,043 3,556 
              963
            
          
          
             
            C Season August 25-October 1
            Shumagin (610) Chirikof (620) 
              Kodiak (630)
            
            0.6047 0.1167 
              0.2028
            
            15,125 9,538 
              12,278
            
            9,146 1,113 
              2,490
            
          
          
             
            D Season October 1-November 1
            Shumagin (610) Chirikof (620) 
              Kodiak (630)
            
            0.6047 0.1167 
              0.2028
            
            15,125 9,538 
              12,278
            
            9,146 1,113 
              2,490
            
          
          
             
            Annual
            WYK (640) SEO (650)
            
            0.3495 0.3495
            
            5,791 9,920
            
            2,024 3,467
            
          
          
            Pacific cod
            A Season 1 January 1-June 10
            W C
            
            0.1331 0.0692
            
            9,477 12,362
            
            1,261 855
            
          
          
             
            B Season 2
              September 1-December 31
            
            W C
            
            0.1331 0.0692
            
            6,318 8,241
            
            841 570
            
          
          
             
            Annual
            E inshore E offshore
            
            0.0079 0.0078
            
            3,303 367
            
            26 3
            
          
          
            Sablefish
            Annual, trawl gear
            W C 
              E
            
            0.0000 0.0642 
              0.0433
            
            273 915 
              213
            
            0 59 
              9
            
          
          
            Flatfish, shallow-water
            Annual
            W C 
              E
            
            0.0156 0.0587 
              0.0126
            
            13,250 19,418 
              4,311
            
            207 1,140 
              54
            
          
          
            Flatfish, deep-water
            Annual
            W C 
              E
            
            0.0000 0.0647 
              0.0128
            
            257 3,488 
              5,637
            
            0 226 
              72
            
          
          
            Rex sole
            Annual
            W C 
              E
            
            0.0007 0.0384 
              0.0029
            
            1,478 4,995 
              1,948
            
            1 192 
              6
            
          
          
            Arrowtooth flounder
            Annual
            W C 
              E
            
            0.0021 0.0280 
              0.0002
            
            14,500 75,000 
              13,800
            
            30 2,100 
              3
            
          
          
            Flathead sole
            Annual
            W C 
              E
            
            0.0036 0.0213 
              0.0009
            
            8,650 15,400 
              3,870
            
            31 328 
              3
            
          
          
            Pacific ocean perch
            Annual
            W C 
              E
            
            0.0023 0.0748 
              0.0466
            
            2,627 16,347 
              4,480
            
            6 1,223 
              209
            
          
          
            Northern rockfish
            Annual
            W C
            
            0.0003 0.0277
            
            400 3,108
            
            0 86
            
          
          
            Shortraker rockfish
            Annual
            W C 
              E
            
            0.0000 0.0218 
              0.0110
            
            38 301 
              947
            
            0 7 
              10
            
          
          
            Dusky Rockfish
            Annual
            W C 
              E
            
            0.0001 0.0000 
              0.0067
            
            146 3,499 
              309
            
            0 0 
              2
            
          
          
            Rougheye rockfish
            Annual
            W C 
              E
            
            0.0000 0.0237 
              0.0124
            
            104 702 
              512
            
            0 17 
              6
            
          
          
            Demersal shelf rockfish
            Annual
            SEO
            0.0020
            227
            0
          
          
            Thornyhead rockfish
            Annual
            W C 
              E
            
            0.0280 0.0280 
              0.0280
            
            291 988 
              682
            
            8 28 
              19
            
          
          
            
            Other Rockfish
            Annual
            W/C E
            
            0.1699 0.0000
            
            1,534 774
            
            261 0
            
          
          
            Atka mackerel
            Annual
            Gulfwide
            0.0309
            3,000
            93
          
          
            Big skates
            Annual
            W C 
              E
            
            0.0063 0.0063 
              0.0063
            
            908 1,850 
              1,056
            
            6 12 
              7
            
          
          
            Longnose skates
            Annual
            W C 
              E
            
            0.0063 0.0063 
              0.0063
            
            61 2,513 
              632
            
            0 16 
              4
            
          
          
            Other skates
            Annual
            Gulfwide
            0.0063
            1,919
            12
          
          
            Sculpins
            Annual
            Gulfwide
            0.0063
            5,591
            35
          
          
            Sharks
            Annual
            Gulfwide
            0.0063
            4,514
            28
          
          
            Squids
            Annual
            Gulfwide
            0.0063
            1,137
            7
          
          
            Octopuses
            Annual
            Gulfwide
            0.0063
            4,878
            31
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
          
            3 The Western and Central GOA area apportionments of pollock are considered ACLs.
        
        Non-Exempt AFA Catcher Vessel Halibut PSC Sideboard Limits
        The halibut PSC sideboard limits for non-exempt AFA CVs in the GOA are based on the aggregate retained groundfish catch by non-exempt AFA CVs in each PSC target category from 1995 through 1997 divided by the retained catch of all vessels in that fishery from 1995 through 1997 (§ 679.64(b)(4)(ii)). Table 14 lists the proposed 2018 and 2019 non-exempt AFA CV halibut PSC limits for vessels using trawl gear in the GOA.
        
          Table 14—Proposed 2018 and 2019 Non-Exempt American Fisheries Act Catcher Vessel Halibut Prohibited Species Catch (PSC) Sideboard Limits for Vessels Using Trawl Gear in the GOA
          [PSC limits are rounded to the nearest metric ton]
          
            Season
            Season dates
            Fishery category
            Ratio of 1995-1997 non-exempt
              AFA CV retained
              catch to total
              retained catch
            
            Proposed 2018and 2019 PSC
              limit
            
            Proposed 2018and 2019
              non-exempt
              AFA CV PSC
              limit
            
          
          
            1
            January 20-April 1
            shallow-waterdeep-water
            
            0.3400.070
            
            38485
            
            1316
            
          
          
            2
            April 1-July 1
            shallow-waterdeep-water
            
            0.3400.070
            
            85256
            
            2918
            
          
          
            3
            July 1-September 1
            shallow-waterdeep-water
            
            0.3400.070
            
            171341
            
            5824
            
          
          
            4
            September 1-October 1
            shallow-waterdeep-water
            
            0.3400.070
            
            1280
            
            440
            
          
          
            5
            October 1-December 31
            all targets
            0.205
            256
            52
          
          
            Annual:
          
          
            Total shallow-water
            
            
            
            
            262
          
          
            Total deep-water
            
            
            
            
            48
          
          
            Grand Total, all seasons and categories
            
            
            
            1,706
            362
          
        
        Non-AFA Crab Vessel Groundfish Sideboard Limits

        Section 680.22 establishes groundfish sideboard limits for vessels with a history of participation in the Bering Sea snow crab fishery to prevent these vessels from using the increased flexibility provided by the Crab Rationalization Program to expand their level of participation in the GOA groundfish fisheries. Sideboard harvest limits restrict these vessels' catch to their collective historical landings in each GOA groundfish fishery (except the fixed-gear sablefish fishery). Sideboard limits also apply to landings made using an LLP license derived from the history of a restricted vessel, even if that LLP license is used on another vessel.
        
        The basis for these sideboard harvest limits is described in detail in the final rules implementing the major provisions of the Crab Rationalization Program, including Amendments 18 and 19 to the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs (Crab FMP) (70 FR 10174, March 2, 2005), Amendment 34 to the Crab FMP (76 FR 35772, June 20, 2011), Amendment 83 to the GOA FMP (76 FR 74670, December 1, 2011), and Amendment 45 to the Crab FMP (80 FR 28539, May 19, 2015).
        Table 15 lists the proposed 2018 and 2019 groundfish sideboard limitations for non-AFA crab vessels. All targeted or incidental catch of sideboard species made by non-AFA crab vessels or associated LLP licenses will be deducted from these sideboard limits.
        
          Table 15—Proposed 2018 and 2019 GOA Non-American Fisheries Act Crab Vessel
          Groundfish Sideboard Limits
          [Values are rounded to the nearest metric ton]
          
            Species
            Season/gear
            Area/component/gear
            Ratio of 1996-2000 non-AFA
              crab vessel
              catch to 1996-
              2000 total
              harvest
            
            Proposed2018 and 2019
              TACs
            
            Proposed2018 and 2019
              non-AFA crab
              vessel
              sideboard
              limit
            
          
          
            Pollock
            A SeasonJanuary 20-March 10
            
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.00980.0031
              0.0002
            
            1,72526,704
              8,513
            
            1783
              2
            
          
          
             
            B SeasonMarch 10-May 31
            
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.00980.0031
              0.0002
            
            1,72530,469
              4,748
            
            1794
              1
            
          
          
             
            C SeasonAugust 25-October 1
            
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.00980.0031
              0.0002
            
            15,1259,538
              12,278
            
            14830
              2
            
          
          
             
            D SeasonOctober 1-November 1
            
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.00980.0031
              0.0002
            
            15,1259,538
              12,278
            
            14830
              2
            
          
          
             
            Annual
            WYK (640)SEO (650)
            
            0.00000.0000
            
            5,7919,920
            
            
              
            
          
          
            Pacific cod
            A Season 1
            
            W Jig CVW Hook-and-line CV
            
            0.00000.0004
            
            9,4779,477
            
            
              4
            
          
          
             
            January 1-June 10
            W Pot CVW Pot C/P
              W Trawl CV
              C Jig CV
            
            0.09970.0078
              0.0007
              0.0000
            
            9,4779,477
              9,477
              12,362
            
            94574
              7
            
          
          
             
            
            C Hook-and-line CVC Pot CV
              C Pot C/P
              C Trawl CV
            
            0.00010.0474
              0.0136
              0.0012
            
            12,36212,362
              12,362
              12,362
            
            1586
              168
              15
            
          
          
             
            B Season 2
            
            W Jig CVW Hook-and-line CV
            
            0.00000.0004
            
            6,3186,318
            
            
              3
            
          
          
             
            September 1-December 31
            W Pot CVW Pot C/P
              W Trawl CV
              C Jig CV
            
            0.09970.0078
              0.0007
              0.0000
            
            6,3186,318
              6,318
              8,241
            
            63049
              4
            
          
          
             
            
            C Hook-and-line CVC Pot CV
              C Pot C/P
              C Trawl CV
            
            0.00010.0474
              0.0136
              0.0012
            
            8,2418,241
              8,241
              8,241
            
            1391
              112
              10
            
          
          
             
            Annual
            E inshoreE offshore
            
            0.01100.0000
            
            3,303367
            
            36
            
          
          
            Sablefish
            Annual, trawl gear
            WC
              E
            
            0.00000.0000
              0.0000
            
            273915
              213
            
            
              
              
            
          
          
            Flatfish, shallow-water
            Annual
            WC
              E
            
            0.00590.0001
              0.0000
            
            13,25019,418
              4,311
            
            782
              
            
          
          
            Flatfish, deep-water
            Annual
            WC
              E
            
            0.00350.0000
              0.0000
            
            2573,488
              5,637
            
            1
              
            
          
          
            Rex sole
            Annual
            WC
              E
            
            0.00000.0000
              0.0000
            
            1,4784,995
              1,948
            
            
              
              
            
          
          
            Arrowtooth flounder
            Annual
            WC
              E
            
            0.00040.0001
              0.0000
            
            14,50075,000
              13,800
            
            68
              
            
          
          
            Flathead sole
            Annual
            WC
              E
            
            0.00020.0004
              0.0000
            
            8,65015,400
              3,870
            
            26
              
            
          
          
            
            Pacific ocean perch
            Annual
            WC
              E
            
            0.00000.0000
              0.0000
            
            2,62716,347
              4,480
            
            
              
              
            
          
          
            Northern rockfish
            Annual
            WC
            
            0.00050.0000
            
            4003,108
            
            0
            
          
          
            Shortraker rockfish
            Annual
            WC
              E
            
            0.00130.0012
              0.0009
            
            38301
              947
            
            00
              1
            
          
          
            Dusky rockfish
            Annual
            WC
              E
            
            0.00170.0000
              0.0000
            
            1463,499
              309
            
            0
              
            
          
          
            Rougheye rockfish
            Annual
            WC
              E
            
            0.00670.0047
              0.0008
            
            104702
              512
            
            13
              0
            
          
          
            Demersal shelf rockfish
            Annual
            SEO
            0.0000
            227
            
          
          
            Thornyhead rockfish
            Annual
            WC
              E
            
            0.00470.0066
              0.0045
            
            291988
              682
            
            17
              3
            
          
          
            Other Rockfish
            Annual
            W/CE
            
            0.00330.0000
            
            1,534774
            
            5
            
          
          
            Atka mackerel
            Annual
            Gulfwide
            0.0000
            3,000
            
          
          
            Big skate
            Annual
            WC
              E
            
            0.03920.0159
              0.0000
            
            9081,850
              1,056
            
            3629
              
            
          
          
            Longnose skate
            Annual
            WC
              E
            
            0.03920.0159
              0.0000
            
            612,513
              632
            
            240
              
            
          
          
            Other skates
            Annual
            Gulfwide
            0.0176
            1,919
            34
          
          
            Sculpins
            Annual
            Gulfwide
            0.0176
            5,591
            98
          
          
            Sharks
            Annual
            Gulfwide
            0.0176
            4,514
            79
          
          
            Squids
            Annual
            Gulfwide
            0.0176
            1,137
            20
          
          
            Octopuses
            Annual
            Gulfwide
            0.0176
            4,878
            86
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        
        Rockfish Program Groundfish Sideboard and Halibut PSC Limitations
        The Rockfish Program establishes three classes of sideboard provisions: CV groundfish sideboard restrictions,C/P rockfish sideboard restrictions, andC/P opt-out vessel sideboard restrictions (§ 679.82(c)(1)). These sideboards are intended to limit the ability of rockfish harvesters to expand into other fisheries.
        CVs participating in the Rockfish Program may not participate in directed fishing for dusky rockfish, northern rockfish, and Pacific ocean perch in the Western GOA and West Yakutat Districts from July 1 through July 31. Also, CVs may not participate in directed fishing for arrowtooth flounder, deep-water flatfish, and rex sole in the GOA from July 1 through July 31 (§ 679.82(d)).

        C/Ps participating in Rockfish Program cooperatives are restricted by rockfish and halibut PSC sideboard limits. These C/Ps are prohibited from directed fishing for northern rockfish, Pacific ocean perch, and dusky rockfish in the Western GOA and West Yakutat District from July 1 through July 31. Holders of C/P-designated LLP licenses that opt out of participating in a Rockfish Program cooperative will be able to access those sideboard limits that are not assigned to Rockfish Program cooperatives (§ 679.82(e)(2) and (e)(7)). The sideboard ratio for each rockfish fishery in the Western GOA and WYK District is set forth in § 679.82(e)(4). Table 16 lists the proposed 2018 and 2019 Rockfish Program C/P rockfish sideboard limits in the Western GOA and West Yakutat District. Due to confidentiality requirements associated with fisheries data, the sideboard limits for the West Yakutat District are not displayed.
        
        
          Table 16—Proposed 2018 and 2019 Rockfish Program Sideboard Limits for the Western GOA and West Yakutat District by Fishery for the Catcher/Processor (C/P) Sector
          [Values are rounded to the nearest metric ton]
          
            Area
            Fishery
            C/P sector(% of TAC)
            
            Proposed 2018and 2019 TACs
            
            Proposed 2018and 2019 C/P
              sideboard limit
            
          
          
            Western GOA
            Dusky rockfishPacific ocean perch
            
            72.350.6
            
            1462,627
            
            1061,329
            
          
          
             
            Northern rockfish
            74.3
            400
            297.
          
          
            West Yakutat District
            Dusky rockfish
            Confidential 1
            
            232
            Confidential.1
            
          
          
             
            Pacific ocean perch
            Confidential 1
            
            2,733
            Confidential.1
            
          
          
            1 Not released due to confidentiality requirements associated with fish ticket data, as established by NMFS and the State of Alaska.
        

        Under the Rockfish Program, the C/P sector is subject to halibut PSC sideboard limits for the trawl deep-water and shallow-water species fisheries from July 1 through July 31 (§ 679.82(e)(3) and (e)(5)). Halibut PSC sideboard ratios by fishery are set forth in § 679.82(e)(5). No halibut PSC sideboard limits apply to the CV sector, as vessels participating in a rockfish cooperative receive a portion of the annual halibut PSC limit. C/Ps that opt out of the Rockfish Program would be able to access that portion of the deep-water and shallow-water halibut PSC sideboard limit not assigned to C/P rockfish cooperatives. The sideboard provisions for C/Ps that elect to opt out of participating in a rockfish cooperative are described in § 679.82(c), (e), and (f). Sideboard limits are linked to the catch history of specific vessels that may choose to opt out. After March 1, NMFS will determine which C/Ps have opted-out of the Rockfish Program in 2018, and will know the ratios and amounts used to calculate opt-out sideboard ratios. NMFS will then calculate any applicable opt-out sideboard limits and post these limits on the Alaska Region Web site at https://alaskafisheries.noaa.gov/fisheries/central-goa-rockfish-program. Table 17 lists the 2018 and 2019 proposed Rockfish Program halibut PSC limits for the C/P sector.
        
          Table 17—Proposed 2018 and 2019 Rockfish Program Halibut Mortality Limits for the Catcher/Processor Sector
          [Values are rounded to the nearest metric ton]
          
            Sector
            Shallow-waterspecies fishery
              halibut PSC
              sideboard ratio
              (percent)
            
            Deep-waterspecies fishery
              halibut PSC
              sideboard ratio
              (percent)
            
            Annual halibutmortality limit
              (mt)
            
            Annual shallow-water 
              species
              fishery 
              halibut
              PSC 
              sideboard
              limit
              (mt)
            
            Annual deep-water 
              species
              fishery 
              halibut
              PSC 
              sideboard
              limit
              (mt)
            
          
          
            Catcher/processor
            0.10
            2.50
            1,706
            2
            43
          
        
        Amendment 80 Program Groundfish and PSC Sideboard Limits
        Amendment 80 to the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (Amendment 80 Program) established a limited access privilege program for the non-AFA trawl C/P sector. The Amendment 80 Program established groundfish and halibut PSC limits for Amendment 80 Program participants to limit the ability of participants eligible for the Amendment 80 Program to expand their harvest efforts in the GOA.

        Section 679.92 establishes groundfish harvesting sideboard limits on all Amendment 80 Program vessels, other than the F/V Golden Fleece, to amounts no greater than the limits shown in Table 37 to 50 CFR part 679. Under § 679.92(d), the F/V Golden Fleece is prohibited from directed fishing for pollock, Pacific cod, Pacific ocean perch, dusky rockfish, and northern rockfish in the GOA.

        Groundfish sideboard limits for Amendment 80 Program vessels operating in the GOA are based on their average aggregate harvests from 1998 through 2004 (72 FR 52668, September 14, 2007). Table 18 lists the proposed 2018 and 2019 sideboard limits for Amendment 80 Program vessels. NMFS will deduct all targeted or incidental catch of sideboard species made by Amendment 80 Program vessels from the sideboard limits in Table 18.
        
        
          Table 18—Proposed 2018 and 2019 GOA Groundfish Sideboard Limits for Amendment 80 Program Vessels
          [Values are rounded to the nearest metric ton]
          
            Species
            Season
            Area
            Ratio ofAmendment 80
              sector vessels
              1998-2004 catch
              to TAC
            
            Proposed2018 and 2019
              TAC
              (mt)
            
            Proposed2018 and 2019
              Amendment 80
              vessel sideboard
              limits
              (mt)
            
          
          
            Pollock
            A Season January 20-March 10
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            1,72526,704
              8,513
            
            553
              17
            
          
          
             
            B Season March 10-May 31
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            1,72530,469
              4,748
            
            561
              9
            
          
          
             
            C Season August 25-October 1
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            15,1259,538
              12,278
            
            4519
              25
            
          
          
             
            D Season October 1-November 1
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            15,1259,538
              12,278
            
            4519
              25
            
          
          
             
            Annual
            WYK (640)
            0.002
            5,791
            12
          
          
            Pacific cod
            A Season 1 January 1-June 10B Season 2 September 1-December 31
            
            WC
              W
              C
            
            0.0200.044
              0.020
              0.044
            
            9,47712,362
              6,318
              8,241
            
            190544
              126
              363
            
          
          
             
            Annual
            WYK
            0.034
            3,671
            125
          
          
            Pacific ocean perch
            Annual
            WWYK
            
            0.9940.961
            
            2,6272,733
            
            2,6112,626
            
          
          
            Northern rockfish
            Annual
            W
            1.000
            400
            400
          
          
            Dusky rockfish
            Annual
            WWYK
            
            0.7640.896
            
            146232
            
            112208
            
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        

        The halibut PSC sideboard limits for Amendment 80 Program vessels in the GOA are based on the historic use of halibut PSC by Amendment 80 Program vessels in each PSC target category from 1998 through 2004. These values are slightly lower than the average historic use to accommodate two factors: Allocation of halibut PSC cooperative quota under the Rockfish Program and the exemption of the F/V Golden Fleece from this restriction (§ 679.92(b)(2)). Table 19 lists the proposed 2018 and 2019 halibut PSC sideboard limits for Amendment 80 Program vessels. These tables incorporate the maximum percentages of the halibut PSC sideboard limits that may be used by Amendment 80 Program vessels, as contained in Table 38 to 50 CFR part 679. Any residual amount of a seasonal Amendment 80 sideboard halibut PSC limit may carry forward to the next season limit (§ 679.92(b)(2)).
        
          Table 19—Proposed 2018 and 2019 Halibut PSC Sideboard Limits for Amendment 80 
          Program Vessels in the GOA
          [Values are rounded to the nearest metric ton]
          
            Season
            Season dates
            Fishery category
            HistoricAmendment 80
              use of the annual 
              halibut PSC limit
              (ratio)
            
            Proposed2018 and 2019
              annual PSC limit
              (mt)
            
            Proposed2018 and 2019
              Amendment 80
              vessel PSC
              sideboard limit
              (mt)
            
          
          
            1
            January 20 -April 1
            shallow-waterdeep-water
            
            0.00480.0115
            
            1,7061,706
            
            820
            
          
          
            2
            April 1-July 1
            shallow-waterdeep-water
            
            0.01890.1072
            
            1,7061,706
            
            32183
            
          
          
            3
            July 1-September 1
            shallow-waterdeep-water
            
            0.01460.0521
            
            1,7061,706
            
            2589
            
          
          
            4
            September 1-October 1
            shallow-waterdeep-water
            
            0.00740.0014
            
            1,7061,706
            
            132
            
          
          
            5
            October 1-December 31
            shallow-waterdeep-water
            
            0.02270.0371
            
            1,7061,706
            
            3963
            
          
          
            Annual:
          
          
            Total shallow-water
            
            
            
            
            117
          
          
            Total deep-water
            
            
            
            
            357
          
          
            
            Grand Total, all seasons and categories
            
            
            
            
            474
          
        
        Classification
        NMFS has determined that the proposed harvest specifications are consistent with the FMP and preliminarily determined that the proposed harvest specifications are consistent with the Magnuson-Stevens Act and other applicable laws, subject to further review after public comment.
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Orders 12866 and 13563.

        NMFS prepared an EIS for this action and made it available to the public on January 12, 2007 (72 FR 1512). On February 13, 2007, NMFS issued the Record of Decision (ROD) for the Final EIS. A Supplemental Information Report (SIR) that assesses the need to prepare a Supplemental EIS is being prepared for the final action. Copies of the Final EIS, ROD, and SIR for this action are available from NMFS (see ADDRESSES). The Final EIS analyzes the environmental consequences of the proposed groundfish harvest specifications and alternative harvest strategies on resources in the action area. The Final EIS found no significant environmental consequences from the proposed action or its alternatives.
        NMFS prepared an Initial Regulatory Flexibility Analysis (IRFA) as required by section 603 of the Regulatory Flexibility Act (RFA), analyzing the methodology for establishing the relevant TACs. The IRFA evaluated the impacts on small entities of alternative harvest strategies for the groundfish fisheries in the EEZ off Alaska. As set forth in the methodology, TACs are set to a level that fall within the range of ABCs recommended by the SSC; the sum of the TACs must achieve the OY specified in the FMP. While the specific numbers that the methodology produces may vary from year to year, the methodology itself remains constant.

        A description of the proposed action, why it is being considered, and the legal basis for this proposed action are contained in the preamble above. A copy of the IRFA is available from NMFS (see ADDRESSES). A summary of the IRFA follows.
        The action under consideration is a harvest strategy to govern the catch of groundfish in the GOA. The preferred alternative is the existing harvest strategy in which TACs fall within the range of ABCs recommended by the SSC. This action is taken in accordance with the FMP prepared by the Council pursuant to the Magnuson-Stevens Act.
        The entities directly regulated by this action are those that harvest groundfish in the EEZ of the GOA and in parallel fisheries within State of Alaska waters. These include entities operating CVs and C/Ps within the action area and entities receiving direct allocations of groundfish.
        For RFA purposes only, NMFS has established a small business size standard for businesses, including their affiliates, whose primary industry is commercial fishing (see 50 CFR 200.2). A business primarily engaged in commercial fishing (NAICS code 11411) is classified as a small business if it is independently owned and operated, is not dominant in its field of operation (including its affiliates), and has combined annual gross receipts not in excess of $11 million for all its affiliated operations worldwide.
        The IRFA shows that, in 2016, there were 920 individual CVs with gross revenues less than or equal to $11 million. This estimate accounts for corporate affiliations among vessels, and for cooperative affiliations among fishing entities, since some of the fishing vessels operating in the GOA are members of AFA inshore pollock cooperatives, GOA rockfish cooperatives, or BSAI Crab Rationalization Program cooperatives. Therefore, under the RFA, it is the aggregate gross receipts of all participating members of the cooperative that must meet the “under $11 million” threshold. Vessels that participate in these cooperatives are considered to be large entities within the meaning of the RFA. After accounting for membership in these cooperatives, there are an estimated 920 small CV entities remaining in the GOA groundfish sector. This latter group of vessels had average gross revenues that varied by gear type. Average gross revenues for hook-and-line CVs, pot gear vessels, and trawl gear vessels are estimated to be $340,000, $720,000, and $1.83 million, respectively. Revenue data for the three C/Ps considered to be small entities are confidential.
        The preferred alternative (Alternative 2) was compared to four other alternatives. Alternative 1 would have set TACs to generate fishing rates equal to the maximum permissible ABC (if the full TAC were harvested), unless the sum of TACs exceeded the GOA OY, in which case TACs would be limited to the OY. Alternative 3 would have set TACs to produce fishing rates equal to the most recent 5-year average fishing rate. Alternative 4 would have set TACs to equal the lower limit of the GOA OY range. Alternative 5, the “no action alternative,” would have set TACs equal to zero.
        The TACs associated with the preferred harvest strategy are those adopted by the Council in October 2017, as per Alternative 2. OFLs and ABCs for the species were based on recommendations prepared by the Council's Plan Team in September 2017, and reviewed by the Council's SSC in October 2017. The Council based its TAC recommendations on those of its AP, which were consistent with the SSC's OFL and ABC recommendations.

        Alternative 1 selects harvest rates that would allow fishermen to harvest stocks at the level of ABCs, unless total harvests were constrained by the upper bound of the GOA OY of 800,000 mt. As shown in Table 1 of the preamble, the sum of ABCs in 2018 and 2019 would be 572,710 mt, which falls below the upper bound of the OY range. The sum of TACs is 465,832 mt, which is less than the sum of ABCs. In this instance, Alternative 1 is consistent with the preferred alternative (Alternative 2), meets the objectives of that action, and has small entity impacts that may be equivalent to the preferred alternative. However, it is not likely that Alternative 1 would result in reduced adverse economic impacts to directly-regulated small entities relative to Alternative 2. The selection of Alternative 1, which could increase all TACs up to the sum of ABCs, would not reflect the practical implications that increased TACs for some species probably would not be fully harvested. This could be due to a variety of reasons, including the lack of commercial or market interest in some species. Additionally, an underharvest of flatfish TACs could result due to constraints such as the fixed, and therefore constraining, PSC limits associated with the harvest of the GOA groundfish species. Furthermore, TACs may be set lower than ABC for conservation purposes, as is the case with other rockfish in the Eastern GOA. Finally, the TACs for two species (pollock and Pacific cod) cannot be set equal to ABC, as the ABC must be reduced to account for the State of Alaska's guideline harvest levels in these fisheries.

        Alternative 3 selects harvest rates based on the most recent 5 years of harvest rates (for species in Tiers 1 through 3) or based on the most recent 5 years of harvests (for species in Tiers 4 through 6). This alternative is inconsistent with the objectives of this action, the Council's preferred harvest strategy, because it does not take account of the most recent biological information for this fishery. NMFS annually conducts at-sea stock surveys for different species, as well as statistical modeling, to estimate stock sizes and permissible harvest levels. Actual harvest rates or harvest amounts are a component of these estimates, but in and of themselves may not accurately portray stock sizes and conditions. Harvest rates are listed for each species category for each year in the SAFE report (see ADDRESSES).
        Alternative 4 would lead to significantly lower harvests of all species and reduce the TACs from the upper end of the OY range in the GOA, to its lower end of 116,000 mt. Overall, this would reduce 2018 TACs by about 80 percent and would lead to significant reductions in harvests of species harvested by small entities. While reductions of this size would be associated with offsetting price increases, the size of these increases is very uncertain. There are close substitutes for GOA groundfish species available in significant quantities from the Bering Sea and Aleutian Islands management area. While production declines in the GOA would undoubtedly be associated with significant price increases in the GOA, these increases would still be constrained by production of substitutes, and are very unlikely to offset revenue declines from smaller production. Thus, this alternative would have a detrimental impact on small entities.
        Alternative 5, which sets all harvests equal to zero, would have a significant adverse economic impact on small entities and would be contrary to obligations to achieve OY on a continuing basis, as mandated by the Magnuson-Stevens Act. Under Alternative 5, all 920 individual CVs impacted by this rule would have gross revenues of $0. Additionally, the three small C/Ps impacted by this rule also would have gross revenues of $0.
        The proposed harvest specifications (Alternative 2) extend the current 2018 OFLs, ABCs, and TACs to 2018 and 2019, with the exception of Pacific cod, as explained in the preamble. As noted in the IRFA, the Council may modify these OFLs, ABCs, and TACs in December 2017, when it reviews the November 2017 SAFE report from its Groundfish Plan Team, and the December 2017 Council meeting reports of its SSC and AP. Because the 2018 TACs in the proposed 2018 and 2019 harvest specifications are unchanged from the 2018 TACs, with the sole exception of modifications to Pacific cod harvest amounts, and because the sum of all TACs remains within OY for the GOA, NMFS does not expect adverse impacts on small entities. Also, NMFS does not expect any changes made by the Council in December 2017 to have significant adverse impacts on small entities.
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any Federal rules.

        Adverse impacts on marine mammals or endangered species resulting from fishing activities conducted under this rule are discussed in the Final EIS and its accompanying annual SIRs (see ADDRESSES).
        
          Authority:
          16 U.S.C. 773 et seq.; 16 U.S.C. 1540(f); 16 U.S.C. 1801 et seq.; 16 U.S.C. 3631 et seq.; Pub. L. 105-277; Pub. L. 106-31; Pub. L. 106-554; Pub. L. 108-199; Pub. L. 108-447; Pub. L. 109-241; Pub. L. 109-479.
        
        
          Dated: December 4, 2017.
          Alan D. Risenhoover,
          Acting Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service. 
        
      
      [FR Doc. 2017-26473 Filed 12-6-17; 4:15 pm]
       BILLING CODE 3510-22-P
    
  